KINSHASA, 03 JANVIER 2012

——————

LA SOCIETE MINIERE DE KILO MOTO SARL
et

LA SOCIETE AMANI CONSULTING SPRL

CONTRAT D'ASSOCIATION
Relatif à la constitution de la Société Commune
pour l’exécution des travaux d'exploration
dans le Périmètre couvert par les Permis d'Exploitation

numéros 5107, 5046, 5049, 5050 et 5069

FA à
SOMMAIRE

Articles

1. Définitions et interprétation...

2. Interprétation... 9
3.

4. Déclarations et garanties mutuelles...

5. Déclarations et Garanties d'AMANI: 12
6. Apports et engagements d'AMANI et de la Société COMMUNE ne 13
7. Déclarations et Garanties de SOKIMO

8. Apports et engagements de SOKIMO................ 16
9. Paiement du Pas de porte et autres paiements en faveur de SOKIMO... 19
10. Etude (s) de Faisabilité et Mise en oeuvre d'un ou des Projets d'Exploitation... 21
11. Activités de la Société COMMUNE... 24
12. Responsabilité sociale... .. ......... 25
13. Budget et Business Plan...

14. Administration de la Société COMMUNE... 26
15. Comité de Direction... 30
16. Assemblées Générales...

17. Décisions soumises à la minorité de blocage et autres décisions importantes... 33
18. Financement... 34
19. Utilisation des flux de trésorerie.

20. Comptes et informations comptables... 36
21. Propriété intellectuelle

22. Droit à l'information et confidentialité

23. Transferts de Parts

24. Extension du Périmètre

25. Force Majeure

26. Pratiques anti-corruption..….…........... 41

N
SN

Cessibilité

INCONÉTENCE...................................... ee

Clauses entachées de nullité... 42
Durée ssemenennnnennnennensennnncnenannisenesennrenenneentnnnentnttees tentent 42
Résiliation smart 42

Modification et renonciation

Accord intégral
Autres garanties 43
Droit Applicable sm 43

Dispositions de blocage.

Expertise

Arbitrage
Généralités .:scommnesnnnerenemennnnmnneneesnensnmmmennanneneeenenn 45

LE PRÉSENT CONTRAT D'ASSOCIATION EST CONCLU EN DATE DU 03 JANVIER
2012, ENTRE :

1

2)

LA SOCIETE MINIERE DE KILO MOTO, en sigle « SOKIMO », société par actions à
responsabilité limitée de droit congolais, née de la transformation de l'Entreprise
Publique « OFFICE DES MINES D'OR DE KILO-MOTO » (OKIMO), dont les statuts
ont été authentifiés suivant l'Acte Notarié n° 0917/2010 établi en date du 23 décembre
2010 par Monsieur Vincent MOYA KILIMA, Directeur-Chef de Services de Chancellerie
& Contentieux a.i. du Ministère de la Justice et Droits Humains à KINSHASA/GOMBE,
et enregistrés sous le numéro 917 à 920 Volume VII, immatriculée au Nouveau
Registre de Commerce de la Ville de BUNIA sous le numéro NRC 2097, ayant son
siège social à BUNIA, Province Orientale, et son siège administratif à Kinshasa, au
numéro 15 de l'avenue des Sénégalais, dans la commune de la Gombe, ci-représenté
par son Président du Conseil d'Administration ad intérim, Monsieur Yvon NSUKA zi-
KABUIKU et son Administrateur-Directeur Général ad intérim, Monsieur Michel
MAKABA MBUMBA, tous nommés aux termes de l'Ordonnance Présidentielle
n°08/004/2008 du 12 janvier 2008 portant nomination des Membres des Conseils
d'Administration des Entreprises Publiques, dûment habilités, ci-après dénommée «
SOKIMO » ;

d’une part,

LA SOCIÉTÉ AMANI CONSULTING SPRL, Société Privée à Responsabilité Limitée
de droit congolais, ayant son siège social, au numéro 183 de l'avenue
KALEMBELEMBE, dans la commune de LINGWALA, à Kinshasa, République
Démocratique du Congo, dont les statuts ont été authentifiés suivant l'Acte Notarié n°
0914/2006 établi en date du 5 octobre 2006 par Monsieur JB NSELUMBE MOTOKO
Directeur-Chef de Services de Chancellerie & Contentieux du Ministère de la Justice
et Droits Humains à KINSHASA/GOMEE, et enregistrés sous le numéro 0914 Folio
0915 Volume III, immatriculée au Nouveau Registre de Commerce de la Ville de
Kinshasa sous le numéro KG/62835/M, agissant par son Directeur Général, Monsieur
CONG MAOHUAI, dûment habilité, ci-après dénommée « AMANI»,

d’autre part.

IL À ETE PREALABLEMENT EXPOSE QUE :

(A)

SOKIMO est titulaire des droits miniers sur le périmètre minier couvert par les Permis
d'Exploitation numéro 5107 (Territoire de DJUGU, District de l'ITURI, Province
Orientale) consacré par l'Arrêté Ministriel n° 0473/CAB.MIN/MINES/01/2009 du 03 août
2009,et sur le périmètre minier dénommé " MOKU 1!" (Territoire de WATSA, District du
Haut-Uélé, Province Orientale) couvert par les Permis d'Exploitation numéros
5046,5049, 5050 et 5069, consacrés respectivement par les Arrêtés ministriels n°
2864/CAB.MIN/MINES/01/2007 du 12 mai 2007, n° 2897/CAB.MIN/MINES/01/2007 du
12 mai 2007, n° 2868/CAB.MIN/MINES/01/2007 du 12 mai 2007, et n°
2876/CAB.MIN/MINES/01/2007 du 12 mai 2007. Tous ces Droits Miniers lui ont été
délivrés pour l'exploration et l'exploitation de l'or et des substances minérales
associées, conformément à la législation minière en vigueur en République
Démocratique du Congo ;

En date du 26 octobre 2011, SOKIMO et AMANI ont conclu un Accord de
Confidentialité relatif aux échanges d'informations et à l'accès aux sites miniers de
SOKIMO (« l'Accord de Confidentialité »), en exécution duquel AMANI a présenté un

(©)

(D)

(E)

Rapport Technique (due-diligence) qui établit que le développement d'un ou des
projets miniers dans le Périmètre requiert la mobilisation des investissements
substantiels ;

Attendu qu'au regard des risques encourus par le développement du Projet, l'obtention
de prêts et des financements importants ne sera possible que si toute la sécurité
juridique et économique nécessaire existe et est effective en ce sens que : d'une part,
SOKIMO accepte que les Droits Miniers qu’elle apporte au Projet soient cédés en
pleine propriété à la Société Commune, et que, d'autre part, AMANI fera ses meilleurs
efforts pour aménager un financement adéquat des travaux d'exploration à effectuer
par la Société Commune, soit par des emprunts inter- sociétés ou emprunts externes
et/ou un apport en capital à la Société Commune :

En conséquence, les Parties ont convenu de conclure le présent Contrat d'Association
(Joint-venture) visant à (a) fixer les modalités de la constitution de la Société
Commune ayant pour objet l'exécution des travaux d'exploration dans le Périmètre aux
fins de la découverte des Gisements Substantiels , (b) à détailler les modalités de la
gestion de la Société Commune et leur relation à titre d'Associés dans celle-ci, (c)
gérer les modalités afférentes au transfert des Permis d'Exploitation en faveur de la
Société Commune, ainsi que (d) les modalités de création des Sociétés Commune
d'Exploitation et le transfert en leur faveur du ou des Permis d'Exploitation.

Les Parties ont également convenu qu'en cas de découverte d'un où des de
Gisements Substantiels dans le Périmètre, elles devront soit transformer la Société
Commune d’Exploration en une Société Commune d'Exploitation, soit crééer plusieurs
Sociétés Communes d'Exploitation en faveur desquelles devront être transféré les
titres miniers couvrant les gisements découverts devant faire l’objet d'exploitation
industrielle, à l'issue de la présentation des études de faisabilité y relatives.

IL EST CONVENU ET ARRETE CE QUI SUIT :

1.

Définitions et interprétation

Dans le présent Contrat, à moins que le contexte n’exige une interprétation différente,
les expressions ci-dessous ont les significations suivantes :

Accord de Financement désigne l'accord de financement qui sera conclu
substantiellement en la forme prévue à l'Annexe 8 du présent Contrat entre AMANI et
la Société Commune et ce, dès la création de la Société Commune afin de formaliser
les Prêts d'Associés envers la Société Commune ;

Accord de Prêt designe l'accord de prêt à conclure entre SOKIMO et AMANI pour le
paiement des arriérés des droits superficiaires dus sur les Permis d'Exploitation
couvrant le Périmètre;

Acte de Cession désigne l'acte à conclure entre SOKIMO et la Société Commune
substantiellement en la forme prévue à l'Annexe 4, visant le transfert des Permis
d'Exploitation à la Société Commune ;

Acte Uniforme Sur les Sociétés Commerciales désigne l'acte uniforme de
l'OHADA relatif au droit des sociétés commerciales et du groupement d'intérêt
économique, tel qu'en vigueur à la date considérée ;

Actifs Transférés désigne, à l'égard de chaque Gisement Substantiel, les Permis
d'Exploitation couvrant le Périmètre:

CA 73
Activités désigne la conduite des travaux d’'Exploration dans le Périmètre,
l'élaboration et la présentation des Etudes de Faisabalité définitives et bancables en
vue de la découverte des Gisements Substantiels, en vue de l'Exploitation, du
Développement et de la Construction d'un ou des Projets miniers industriels, le
financement de telles activités, la vente des Produits Marchands en découlant et
l'exécution de toutes les activités accessoires nécessaires ou utiles à ces activités, le
tout conformément aux termes, conditions et modalités prévues au présent Contrat ;

AMANI désigne la société privée à responsabilité limitée « AMANI CONSULTING
SPRL " et ses Sociétés Affiliées (à l'exception de la Société Commune et de toutes
les sociétés éventuellement Contrôlées par cette dernière) ;

Assemblée Générale désigne l'assemblée générale des Associés, dont les
modalités sont définies plus en détail à l’article 16 du présent Contrat ;

Associés désigne les Parties associées de la Société Commune, initialement
SOKIMO et AMANI, ainsi que leurs successeurs et ayants droit autorisés respectifs,
et Associé signifie l’un d'eux ;

Budget désigne le budget de la Société Commune préparé conformément à l'article
13 du présent Contrat ;

Business Plan désigne le business plan de la Société Commune préparé
conformément à l’article 13 du présent Contrat ;

Cadastre Minier a le sens qui lui est donné à l’article 12 du Code Minier ;

Charge désigne toute charge, hypothèque, gage, nantissement, cession, priorité,
privilège, préférence, option, droit, süreté ou autre charge ou affectation de quelque
nature, droits d'achats préférentiels, droits de préemption, options, titre judiciaire ou
tous autres droits ou charges de même nature, ou toute autre entente ou
arrangement constituant, pour le bénéfice d'un créancier ou d'un tiers, un droit
quelconque sur tout bien ;

Code Minier désigne la loi n° 007/2002 du 11 juillet 2002 portant Code Minier de la
République Démocratique du Congo, telle qu'amendée de temps à autre ;

Comité de Direction désigne l'organe en charge de la gestion quotidienne de la
Société Commune, plus précisément défini à l'article 14 du présent Contrat ;

Commissaires aux Comptes désigne les commissaires aux comptes de la Société
Commune ;

Conseil de Gérance désigne le Conseil de Gérance de la Société Commune, dont la
composition et les modalités de fonctionnement sont telles que prévues à l'article
13.1 ci-dessous ;

Contrat désigne le présent Contrat d'Association, y compris ses annexes qui en font
partie intégrante et ses éventuelles modifications ultérieures ;

Contrôler où Contrôle désigne détenir directement ou indirectement, ou la détention
directe ou indirecte, par une société ou entité quelconque (a) de plus de 50 % des
droits de vote à l'assemblée générale (ou l'équivalent) d'une autre société ou entité
ou (b) autrement le droit de nommer la majorité des membres du conseil

d'administration ou autre organe.de gestion équivalent de cette société ou entité ;
À U
Décisions soumises à la minorité de blocage désigne les décisions figurant à
l'Annexe 1 du présent Contrat ;

Développement et Construction ont la signification qui leur sont données à l'article
1.13 du Code Minier :

Directeur Général désigne le Directeur Général de la Société Commune désigné
conformément à l'article 15 du présent Contrat ;

Dollar ou USD désigne le dollar américain, la monnaie des Etats-Unis d'Amérique :

Données Techniques désigne les études d'engineering et les documents de travail,
les rapports de consultants et documents de travail, les rapports de préfaisabilité, les
rapports de faisabilité, les plans de mines, de surface et de sous-sols, les essais,
échantillonnages, analyses, cartes géologiques et géophysiques, cartes
d'engineering, photographies, enregistrement de forages, rapports d'exploration,
études environnementales, correspondances avec les Autorités Gouvernementales,
études de réserves et rapports y afférents, études métallurgiques et rapports y
afférents, rapports de production et toutes autres informations ou données,
imprimées ou sous forme électronique, concernant les conditions de la géologie, le
potentiel minéral, les caractéristiques physiques, l'exploitabilité et toutes les autres
matières techniques en relation avec les Droits Miniers du Projet ;

Droit Minier » désigne toute prérogative d'effectuer la recherche et/ou l'exploitation
des substances minérales classées en Mines, contenues dans un gisement naturel
ou artificiel conformément aux dispositions du Code ;

Entité », désigne toute société (incluant les associations sans but lucratif),
compagnie, société à responsabilité limitée, société à durée limitée, partenariat
général, partenariat limité, partenariat à responsabilité limitée, joint venture,
association en Parts communes, patrimoine, trust, fondation, syndication, ligue,
consortium, coalition, comité, société ou autre entreprise, association, organisation ou
autre entité de toute nature ;

Étude de Faisabilité désigne une étude de faisabilité technico-économique sur tout
projet potentiel d'exploitation dans le Périmètre, effectuée et présentée conformément
aux normes et standards internationaux en vigueur dans le secteur des mines:

Exercice désigne l'exercice fiscal de la Société Commune qui commence le 1°
janvier et se termine le 31 décembre de chaque année, à l'exception du premier
Exercice qui commencera à la date d'immatriculation de la Société Commune ;
Exploitation a la signification qui lui est donnée à l'article 1.20 du Code Minier ;

Exploitation des Rejets a la signification qui lui est donnée à l'article 1.23 du Code
Minier ;

Exploration a la même signification que celle donnée au terme « Recherche » à
l'article 1.44 du Code Minier ;

Gérant désigne un membre du Conseil de Gérance de la Société Commune;

Gisement Substantiel désigne un gisement d'or minéralisé, constitué par un seul ou
plusieurs gisement(s) « Consolidé(s) » qui a(ont) été identifié(s) comme ayant des
Ressources Minérales Présumé es d'au moins 1.500.000 onces d'or et/ou équivalent

n

d'onces d’or contenues dans d'autres métaux présents in situ. Afin de déterminer si le
seuil est atteint, il est convenu que deux ou plusieurs gisements seront considérés
consolidés en un Gisement Substantiel unique s’il est raisonnablement envisageable
qu'ils puissent partager des infrastructures communes et une usine de retraitement
commune;

Jour Ouvrable désigne un jour autre qu'un samedi, un dimanche ou un jour férié en
RDC ;

Mineraïi a la signification qui lui est donnée à l’article 1.30 du Code Minier ;

OHADA désigne l'Organisation pour l'Harmonisation en Afrique du Droit des Affaires
(OHADA) créée par le Traité relatif à l'Harmonisation du Droit des Affaires en Afrique
signé le 17 octobre 1993 à Port-Louis (Ile Maurice), tel que modifié ;

Parties désigne les parties au présent Contrat à tout moment et leurs successeurs et
ayants droit autorisés respectifs, et Partie signifie l’une d'elles ;

Parts désigne les parts sociales, ou autres valeurs mobilières émises dans le capital
social de la Société Commune ;

Permis d'Exploitation désigne individuellement ou collectivement les Permis
d'Exploitation numéros 5107, 5045, 5050, 5054, 5056 et 5069 qui sont détenus par
SOKIMO à la date de signature du présent Contrat, dont des copies sont jointes à
l'Annexe 3 et qui font l'objet du présent Contrat, ainsi que tous renouvellements de
l'un ou l'autre de ces Permis et tous nouveaux permis émis en remplacement de ces
Permis ;

Périmètre désigne la zone géographique couverte par les Permis d'Exploitation
numéros 5107, 5046, 5049, 5050, et 5069, d’une superficie de 1.246 km?, représenté
par 1467 carrés miniers, dont la description détaillée figure à l'Annexe 3 du présent
Contrat ;

Personne désigne tout individu, Entité ou Autorité Gouvernementale ;

Perte signifie toutes pertes, dettes, tous préjudice, dommages et intérêts, coûts (en
ce inclus les frais d'avocats raisonnablement engagés), toutes pénalités, amendes,
tous intérêts (en ce inclus les intérêts de retard), à l'exclusion de tous dommages et
pertes indirects et de toute perte de chance ;

Prêt d’Associé désigne tout prêt accordé à la Société Commune par un Associé ou
une Société Affiliée d'un Associé pour financer le Projet commun;

Prêts d’Associé Existants désigne le montant des dépenses déjà effectuées et à
effectuer par AMANI pour le développement du projet minier commun, depuis la date
de l'Accord de Confidentialité qui, à la constitution de la Société Commune, seront
reportées aux comptes de la Société Commune contre signature d'un Accord de
Financement et émission de billet à ordre au nom de AMANI et portant sur un
montant équivalent. Le montant et les détails des Prêts d'Associé Existants, à la date
du 31 décembre 2011, figurent à l'Annexe 5, et le billet à ordre 4 émettre en
representation du montant des Prêts d'Associés figure à l'Annexe 9;

Principes Comptables Généralement Admis désigne les normes comptables
<IFRS » (International Financing Reporting Standards) ou toute norme financière

internationale qui viendrait à leur être substituée ;
æ À £
2.1

2.2

2.3

Production Commerciale désigne l'extraction des Minerais provenant du Périmètre
et leur transformation en Produits Marchands, à l'exclusion des traitements miniers et
métallurgiques effectués aux fins d'essai dans le cadre de la mise en service de la
mine et des installations de traitement ;

Produits Marchands a la signification qui lui est donnée à l'article 1.42 du Code
Minier ;

Projet minier commun désigne le projet d'exploration d'une ou des mines d'or, et de
toute autre substance minérale concessible, dans le Périmètre MOKU 11 par la
Société Commune, qui comprend notamment les travaux d'Exploration, , ainsi que la
réalisation d’une ou plusieurs études de faisabilité, le financement, la construction
d’infrastructures et d'installations et l'achèvement et la réhabilitation du Périmètre,
conformément aux dispositions du présent Contrat ;

Règlement Minier désigne le décret n° 038/2003 du 26 mars 2003 portant règlement
minier, tel que modifié de temps à autre :

RDC désigne la République Démocratique du Congo ;

Société Affiliée désigne toute société ou entité qui Contrôle directement ou
indirectement un Associé, ou est Contrôlée directement ou indirectement par un
Associé, ou toute société ou entité directement ou indirectement Contrôlée par une
société ou entité qui Contrôle directement ou indirectement un Associé ;

Société Commune désigne la société de joint-venture d'Exploration à constituer,
objet du présent Contrat ;

SOKIMO désigne la « SOCIETE MINIERE DE KILO-MOTO », société par actions à
responsabilité limitée de droit congolais, et ses Sociétés Affiliées (à l'exception de la
Société Commune et de toutes les sociétés éventuellement Contrôlées par cette
dernière) ;

Statuts désigne les statuts de la Société Commune, dont la version initiale sera
signée substantiellement dans la forme jointe en Annexe 6, sauf accord contraire des
Parties ;

Interprétation

Dans le présent Contrat, sauf si le contexte ne le permet pas, toute référence au
genre masculin inclut le genre féminin et vice versa, et toute référence au singulier
englobe le pluriel et vice versa.

Pour le calcul de toute période énoncée dans le présent Contrat, le premier jour
(« dies a quo ») n’est pas pris en compte, mais le dernier jour (« dies ad quem ») est
pris en compte. Si le dernier jour de cette période n'est pas un Jour Ouvrable, la
période prendra fin le Jour Ouvrable suivant.

Dans le présent Contrat, sauf disposition expresse contraire :
(A) Les mots « ci-dessus », « ci-devant », « par la présente » et les autres mots

de même portée se réfèrent non seulement à des articles, à une section ou à
toute autre section ou subdivision quelconque, mais aussi au présent Contrat,

compris comme un tout. +
ÿ 9 s
2.4

3.1

3.2

3.3

3.4

(B) Les têtes de chapitres et titres des articles ne sont qu'une question de
convenance. Ils ne font pas partie du présent Contrat et ne peuvent servir à
interpréter, définir ou limiter la portée, l'étendue ou l'intention du présent
Contrat ou de l’une quelconque de ses dispositions.

(C) Toute définition à caractère comptable ou financier devant être donnée en
vertu du présent Contrat le sera conformément aux Principes Comptables
Généralement Admis.

Les Annexes suivantes sont jointes au présent Contrat et en font partie intégrante :

Annexe 1 : Décisions soumises à la minorité de blocage

Annexe 2 : Modèle d’Acte d'Adhésion

Annexe 3 : Permis d'Exploitation

Annexe 4 : Modèle d'Acte de Cession

Annexe 5 : Prêts d'Associé Existants

Annexe 6 : Statuts de la Société Commune « GIRO GOLDFIELDS EXPLORATION
SPRL »

Annexe 7 : Modèle d'Accord de Financement
Annexe 8 : Billet à Ordre

Création de la Société Commune et Transformation

Les Parties conviennent de créer dans les plus brefs délais à compter de la signature
du présent Contrat la Société Commune sous la forme d'une société privée à
responsabilité limitée («SPRL») de droit congolais dénommée « GIRO
GOLDFIELDS EXPLORATION SPRL, en abrégé « GIROGOLD SPRL », dont le
siège social sera établi à KINSHASA et le siège d'exploitation dans le Territoire de
WATSA, District du Haut-Uélé, Province Orientale, République Démocratique du
Congo.

Le siège social de la Société Commune pourra être transféré en un autre endroit
conformément aux dispositions des Statuts.

La Société Commune sera initialement régie par les Statuts joints en Annexe 7-A du
présent Contrat, ainsi que par les dispositions du présent Contrat et les lois en
vigueur.

Par conséquent, dans les sept (7) jours à compter de la signature du présent Contrat,
les Parties signeront les Statuts dans une forme substantiellement conforme à
l'Annexe 6-, et entameront et poursuivront avec diligence toutes les formalités
requises pour la création de la Société Commune.

Le capital social initial de la Société Commune s'élèvera à l'équivalent en francs
congolais d’un million de Dollars américains 1 000 000) représenté par mille (1.000)
Parts d’une valeur nominale égale à l'équivalent en francs congolais de mille Dollars
américains (1000) chacune, libéré par apports en numéraire, et sera initialement

réparti comme suit :
£ À
/ L
3.5

3.6

3.7

3.8

3.9

3.10

AMANI : 65 %, correspondant à six cent cinquante Parts ; et

SOKIMO :35 %, correspondant à trois cent cinquante Parts
(participation non-diluable).

Les Parties conviennent que AMANI, sous forme de prêt à accorder à SOKIMO,
versera à la Société Commune pour compte de SOKIMO, un montant de trois cent
cinquante mille dollars Américains (350 000 USD), pour le paiement des Parts de
SOKIMO dans la Socété Commune. Les termes et les modalités du prêt seront
précisés dans un accord de prêt particulier à conclure par les Parties.

Les Parties conviennent que la Participation de SOKIMO dans la Société Commune
est strictment non-diluable et que cette participation demeurera telle quelle, sauf dans
le cas d'une cession volontaire par SOKIMO de ses Parts ou de l'acquisition par
SOKIMO de Parts supplémentaires, conformément aux dispositions du présent
Contrat.

Dans le cas d’une augmentation du capital social de la société commune résultant
d'une émission d'actions nouvelles en faveur de AMANI ou de tiers, SOKIMO sera
autorisée à acquérir de telles actions additionnelles, soit (selon l'option d'AMANI) en
achetant les actions existantes d'AMANI ou en souscrivant à des actions nouvelles
de la Société Commune, au prix d'un (1) franc congolais symbolique par action, de
manière à ce que la participation de SOKIMO dans le capital social de la Société
Commune reste égale à ce qu'elle était avant cette augmentation du capital.

Sans préjudice des obligations de SOKIMO prévues aux articles 3.5 et 16.6 du
présent Contrat, SOKIMO ne sera en aucun cas requise de contribuer au
financement des Activités, que ce soit par la voie d'un apport en capital, de Prêts
d'Associé, de financement externe ou autrement.

Sous réserve du paragraphe suivant, en cas de cession ou transfert par SOKIMO de
toute ou partie de ses Parts à une personne ou entité qui n'est pas une société
détenue intégralement par SOKIMO ou la RDC, les Parts concernées perdront
automatiquement et irrémédiablement leur caractère non-diluable et en cas
d'augmentation du capital social de la Société Commune, les propriétaires de ces
Parts ne pourront souscrire de nouvelles Parts ou maintenir leur participation qu'en
réalisant les apports prévus par la loi et les Statuts. Il en ira de même dans le cas où
SOKIMO ne serait plus Contrôlée par la RDC.

En revanche, en cas de cession partielle par SOKIMO de ses Parts ou en cas de
cession en faveur d'une société détenue intégralement par SOKIMO ou par la RDC,
alors les Parts qu'elle n'aura pas cédées ou les Parts cédées à ladite société
conserveront leur caractère non-diluable aussi longtemps que SOKIMO (ou ladite
société) continuera à être Contrôlée par la RDC, sous réserve du respect des
dispositions de l’article 21.2.

Dans le cas où la Société Commune serait obligée d'octroyer à la RDC une
participation dans son capital social, il est entendu que cette participation sera
prélevée sur la Participation de SOKIMO dans le capital social de la Société
Commune, ces Parts demeurant également non-diluables.

SOKIMO et AMANI s'engagent chacun individuellement à faire et à s'abstenir de faire
tout ce qui serait nécessaire ou souhaitable pour que dans les cinq (5) Jours
Ouvrables suivant la constitution et l'immatriculation de la Société Commune
Nouveau Registre de Commerce, la Nouvelle Société Commune devienne Partie

3.11

3.12

3.13

41

43

44

prenante au présent Contrat en signant un acte substantiellement dans la forme du
modèle d’Acte d'Adhésion joint en Annexe et en signant ou adhérant à tous autres
documents en Annexes où mentionnés dans ce Contrat qui se réfèrent à elle en tant
que partie.

Les coûts et frais afférents à la constitution et à l'immatriculation de la Nouvelle
Société Commune seront entièrement à la charge d'AMANI et ne pourront être
imputés au Projet.

A la date d'entrée en vigueur de l'OHADA en RDC, les Parties négocieront de bonne
foi les modifications nécessaires aux Statuts Révisés et au Contrat, ces modifications
ne devant être apportées que dans la mesure strictement nécessaire afin de
conformer la Nouvelle Société Commune et le Contrat à l'Acte Uniforme sur les
Sociétés Commerciales, sans pour autant que ces modifications puissent avoir pour
conséquence une quelconque modification, révision ou renégociation des termes
commerciaux et financiers stipulés au présent Contrat.

Immédiatement après la constitution de la Société Commune, les Parties procéderont
à la nomination des Membres du Conseil de Gérance, de la manière prévue à
l’article 13.1 ci-dessous.

Déclarations et garanties mutuelles

Chaque Partie déclare et garantit par les présentes à l'autre Partie que :

elle est une entité qui a été valablement constituée et est organisée et existe de
manière valable selon les lois en vigueur dans son lieu de constitution et elle a le
pouvoir de réaliser ses activités dans les juridictions dans lesquelles elle opère,

elle a pleins pouvoirs et autorité pour conclure le présent Contrat et tout accord ou
acte auquel il est fait référence ou qui est prévu dans le présent Contrat et pour
exécuter toutes les obligations qui lui incombent en vertu du présent Contrat,

elle a obtenu toutes les autorisations, notamment sociales et réglementaires,
nécessaires pour signer, délivrer et exécuter le présent Contrat et tous les accords
auxquels il est fait référence ou qui sont prévus dans le présent Contrat et ces
autorisations sont suffisantes pour que le présent Contrat, une fois signé, soit valable,
irrévocable et ait force exécutoire conformément à ses termes, sans autres formalités
ou autorisations. Une telle signature, délivrance et exécution (i) ne contredit, ni ne
viole aucune disposition de ses statuts ou autres documents constitutifs, décision
d'associés ou d'administrateurs, accord, stipulation, convention où engagement
auquel elle est partie ou par lequel elle est liée, et (ii) ne viole aucun droit applicable à
elle.

Déclarations et Garanties d’AMANI:

AMANI déclare et garantit à SOKIMO à la date du présent Contrat que :

(A) Prêts d’Associé Existants- Au 31 décembre 2011, les Prêts d'Associé (hors
intérêts) s’élevaient à cinq cents mille dollars américains ( 500.000 USD). Le
calcul détaillé de ces Prêts d’Associé est établi dans un état de comptes
devant être certifié par des auditeurs extérieurs et indépendants d'AMANI,
dont une copie est jointe au présent Contrat à titre d'Annexe 5. Cet état de
compte reflète fidèlement les montants et calculs qui y sont consignés.

» À ke

5.2

5.3

6.1

(B) Situation financière — || n'existe présentement aucun état de fait susceptible
d'entraîner une situation d'insolvabilité ou de faillite pour AMANI ou l’une des
Sociétés contrôlant AMANI (aux fins de la présente clause « contrôler »
signifie uniquement la détention directe ou indirecte d'actions ou parts
sociales ou autres participations représentant plus de cinquante pour cent
(50%) du capital social d'AMANI).

(C) Contrats — Aucun des contrats, écrits ou oraux, arrangements ou
engagements auxquels un membre du Groupe AMANI est partie ou en vertu
desquels lui ou ses éléments d'actif sont engagés (les « Accords » aux fins
du présent article) :

(1) ne contient des dispositions exigeant le consentement du ou des
cocontractants partie(s) auxdits Accords afin de permettre aux Parties
de conclure le présent Contrat ;

(2) ne portera atteinte à la libre détention par la Société Commune de ses
actifs, dont les Permis d'Exploitation, ni n'est susceptible de constituer
une Charge affectant ceux-ci.

(D) Procédures judiciaires - Il n'y a aucune poursuite, réclamation, action en
justice (que ce soit un arbitrage ou une action devant les tribunaux),
procédure administrative ou autre qui soit en cours à l'encontre d'AMANI ou
de l’une des sociétés contrôlant AMANI qui serait susceptible de (i) créer une
situation d'insolvabilité ou de failite pour AMANI, la Société Commune
(lorsqu'elle sera constituée) ou l'une des sociétés contrôlant AMANI ou (ii)
constituer une Charge sur les actifs de la Société Commune, et à la
connaissance d'AMANI, il n'existe aucune menace de telle poursuite. Aux fins
de la présente clause « contrôler » signifie uniquement la détention directe ou
indirecte des parts sociales ou autres participations représentant plus de
cinquante pour cent (50%) du capital social d'AMANI.

(E) Charges — Il n'existe aucun contrat, engagement, ni, à la connaissance de
AMANI, circonstance ou autre état de fait susceptible de créer une Charge sur
les Permis d'Exploitation subséquemment à leur transfert en faveur de la
Société Commune.

AMANI a fait ou a fait faire une enquête appropriée afin de s'assurer que chacune
des déclarations et garanties contenues à l'article 5.1 ci-dessus et à l'article 4 est
vraie et exacte.

AMANI s'engage à indemniser SOKIMO et ses Sociétés Affilées (le(s)
« Bénéficiaire (s) » pour les fins du présent article) quant à tout dommage que tout
Bénéficiaire pourrait subir et quant à toutes responsabilités, pertes ou réclamations
directes contre tout Bénéficiaire résultant de l'inexactitude ou de la fausseté de
quelque déclaration ou garantie contenue au présent article 5 et à l'article 4 du
présent Contrat.

Apports et engagements d'AMANI et de la Société Commune

AMANI et la Société Commune s'engagent, conjointement et solidairement, à
respecter et à se conformer aux dispositions qui suivent en tout temps, pendant toute
la durée du présent Contrat.

(6

13
6.2

6.3

6.4

6.5

6.6

6.7

6.8

6.9

6.10

6.11

6.12

La nouvelle Société Commune sera constituée et son existanece maintenue dans le
rsepect de l'ensemble des règles et formalités imposées par la législation de la RDC.
AMANI et la nouvelle Société ne commettront aucun geste, acte ou omission
susceptible de mettre en cause la régularité et la validité de l'existence sociale de la
nouvelle Société Commune.

Le capital social de la Société Commune sera entièrement souscrit et libéré
conformément aux dispositions du présent Contrat. Aucune action ou part constituant
le capital social de la Société Commune ne sera émise ni transférée à un tiers, en
violation des dispositions du présent Contrat.

Les Activités de la Société Commune seront strictement limitées à celles prévues
dans le présent Contrat, à savoir l'exécution des travaux de prospection et de
recherche dans le Périmètre et la réalisation d'une ou des Etudes de Faisabilité en
cas de découverte d'un ou de plusieurs Gisements Substantiels.

AMANI et la Société Commune informeront régulièrement SOKIMO du montant des
Coûts de Recherches et des Prêts d'Associé fournis à la Société Commune pour
financer les Activités. Les montants de ces Coûts de Recherche et de Prêts d'Associé
seront certifiés par des auditeurs indépendants. A l'excéption des Coûts de
Recherches, des Coûts d'Audit et des paiements prévus à l'article 9, la Société
Commune n'encourra aucun passif de quelque nature que ce soit.

AMANI et la Société Commune feront en sorte qu'aucun des Actifs de la Société
Commune, notamment les Actifs (Permis d'Exploitation) Transférés, ne soit grevé
d'une quelconque Charge. La Société Commune n'offrira aucun cautionnement ni
garantie à l'égard des dettes d'un tiers ou d'une Société Affiliée.

La Société Commune ne conclura aucun contrat, accord ou engagement autre que
dans le cadre de ses Activités. Tout contrat, accord ou engagement conclu le sera
dans le cours normal des affaires et selon des conditions de marché.

La Société Commune se conformera en tout temps et à tous égards à toutes les lois
et tous les règlements applicables y compris sans limitation les lois et règlement
relatifs à la protection de l’environnement ainsi que les lois fiscales.

La Société Commune mènera l'ensemble de ses Activités et affaires afin d'éviter
toute situation qui (a) constituerait ou serait susceptible de constituer une violation
des dispositions du présent Contrat ; (b) aurait ou pourrait avoir un impact négatif ou
défavorable sur la valeur ou la libre possession de tout Actif Transféré, au moment du
Transfert à la Nouvelle Société Commune d'Exploitation (ou subséquemment) ; ou (c)
pourrait être préjudiciable aux intérêts de SOKIMO.

la Société Commune conduira l'ensemble de ses Activités dans des conditions
normales de marché.

La Société Commune s'efforcera, dans la mesure du raisonnable, d'obtenir et de
maintenir en vigueur dans tous leurs effets l'ensemble des autorisations,
approbations, consentements et licences requis pour l'exercice de ses Activités. Elle
s'engage à respecter les lois de la RDC.

La Société Commune prendra des mesures adéquates pour protéger l'environnement
et les infrastructures publiques utilisées au-delà de l'usage industriel normal,
conformément aux normes et usages internationalement définis pour l'industrie

minière et aux lois et règlements en vigueur en laimatière en RDC.
6.13

6.14

7.1

7.2

La Société Commune se soumettra à l'obligation d'observer les mesures de sécurité,
d'hygiène, de salubrité publique, de conservation des gisements, sources et voies
publiques édictées par l'Administration des Mines conformément aux dispositions du
Code Minier et du Règlement Minier.

Sous réserve d'équivalence démontrée des capacités, coûts, conditions et
compétences, la Société Commune, dans le cadre de ses Activités fera ses efforts
commerciaux raisonnables pour recourir aux ressources locales, sous-traiter à des
sociétés locales et employer la main-d'œuvre nationale.

Déclarations et Garanties de SOKIMO

SOKIMO déclare et garantit à AMANI à la date du présent Contrat :

(A) Etre le détenteur de tous les droits, titres et intérêts afférents aux Permis
d'Exploitation, SOKIMO a le droit de conclure le présent Contrat et de céder
ses droits découlant des Permis d'Exploitation libres et non grevés de
Charges conformément aux termes du présent Contrat et des Actes de
Cession des Permis d'Exploitation:

(B) Que les informations mentionnées à l'Annexe 3 sont véridiques, exactes et
non susceptibles d'induire en erreur ;

(C) Que personne autre que SOKIMO ne possède un droit ou titre sur les Permis
d'Exploitation ou le Périmètre et qu'aucune autre personne ne peut prétendre
à une redevance ou autre paiement, ayant la nature d'un loyer, d'une
redevance ou autre, sur tous Minerais, métaux ou concentrés ou autres
produits provenant du Périmètre, autrement que tels que prévus au présent
Contrat et/ou par le Code Minier ;

(D) Que SOKIMO n'a accordé aucun droit minier sur le Périmètre de quelque
nature que ce soit et notamment aucun droit d'exploitation individuelle ou
artisanale ;

(E) Que les Permis d'Exploitation ont été accordés dans le respect du Code
Minier, du Règlement Minier et des lois en vigueur en RDC, et qu'ils sont
pleinement valides selon les termes de leur contenu;

(F) Qu'il n'y a aucune poursuite, réclamation, action en justice (que ce soit un
arbitrage ou une action devant les tribunaux), procédure administrative ou
autre qui soit en cours à l'encontre de SOKIMO et se rapportant aux Permis
d'Exploitation, et il n'existe à la connaissance de SOKIMO, aucune menace de
telles réclamations, actions ou poursuites ou procédures administratives ;

(G) Que ni  AMANI, ni la Société Commune ne pourra
être tenue responsable pour aucun dommage environnemental au sein du
périmètre causé antérieurement au présent Contrat par la SOKIMO ou
exploitants artisanaux illégaux, et qu'il n'existe pas pour le Périmètre des
contraintes ou d’exigences des Administrations publiques, des propriétaires
fonciers où de tiers, et qu'il ny a pas lieu de supposer l'éventualité de
prétentions, de procès ou de litiges.

SOKIMO 2 fait ou a fait faire une enquête appropriée afin de s'assurer que chacune
des déclarations et garanties f crites à l’article 7.1 ci-dessus et à l’article 4 est vraie
15

et exacte 4
7.3

8.2

SOKIMO s'engage à indemniser AMANI et ses Sociétés Affiiées (le(s)
« Bénéficiaire (s) » pour les fins du présent article) quant à tout dommage que tout
Bénéficiaire pourrait subir et quant à toutes responsabilités, pertes ou réclamations
directes contre tout Bénéficiaire résultant de l'inexactitude ou de la fausseté de toute
déclaration ou garantie contenue au présent article 7 ou à l'article 4 du présent
Contrat.

Apports et engagements de SOKIMO

Les Parties reconnaissent que SOKIMO est titulaire des droits miniers sur le
Périmètre à la date du présent Contrat, que l'apport desdits droits constitue une
contribution substantielle de SOKIMO pour le développement du Projet commun et
que l'ensemble des droits et avantages reconnus et/ou accordés à SOKIMO dans le
cadre du présent Contrat constituent une substantielle et exhaustive contrepartie pour
cette contribution.

Jusqu'au transfert effectif des Permis d'Exploitation à la Société Commune
conformément au présent Contrat, SOKIMO s'engage à :

(A) maintenir la validité des Permis d'Exploitation, payer dans les délais, tous
impôts, taxes et redevances relatifs aux Permis d'Exploitation et au
Périmètre ;

(B) ne pas transférer ni céder ou aliéner, de quelque manière que ce soit, les
droits miniers, fonciers ou autres relatifs aux Permis d'Exploitation et à ne
consentir aucune hypothèque, servitude ou Charge sur ces droits, en
particulier à tout mineur artisanal ou illégal ;

(C) fournir à AMANI, dès réception, un exemplaire de toutes correspondances
reçues de toute autorité gouvernementale, administration publique ou tiers
concernant les Permis d'Exploitation et le Périmètre et y répondre en
concertation avec AMANI ;

(D) sous réserve de l'article 8.2, garantir et prendre toutes dispositions afin que
les droits miniers sur le Périmètre et au titre des Permis d'Exploitation soient
et demeurent libres de toute Charge ;

() s'opposer à tous agissements, de quelque nature qu'ils soient, susceptibles de
mettre en cause ou de porter atteinte à l'un quelconque des droits d'AMANI au
titre du présent Contrat.

SOKIMO a informé AMANI de la présence sur le Périmètre des mineurs artisanaux
illégaux. Les Parties conviennent de mettre rapidement sur pied une stratégie et à
entreprendre toutes actions requises pour que le périmètre relatif aux Permis
d'Exploitation soit liberé de toutes les activités minières artisanales et illégales qui s'y
déroulent, après la signature du Contrat d’Association et la Cession des Permis
d'Exploitation à la Société Commune. Sauf accord contraire exprès des Parties, tous
les frais afférents à la libération du Périmètre seront à la charge d'AMANI et seront
traités comme des Prêts d'Associé d'AMANI à la Société Commune.

Dans ce cadre, SOKIMO sera responsable de la résiliation de tout contrat ou accord
avec tout mineur artisanal illégal, tout sous-contractant ou autre tierce partie ayant un
droit ou une présence sur le Périmètre. SOKIMO s'engage également à ne pas
conclure de nouveaux accords ou contrats octroyant à tout tiers un droit d'opérer sur

p' # n
8.3

8.4

8.5

8.6

8.7

le Périmètre et ne prendre aucune mesure qui favoriserait le maintien ou l'arrivée des
mineurs artisanaux illégaux sur le Périmètre.

Par la présente, SOKIMO accepte irrévocablement de mettre à la disposition de la
Société Commune, pendant toute la durée du présent Contrat, libres de toute
restriction et sans autre formalité ou paiement, les droits suivants en rapport avec les
zones hors du Périmètre, mais seulement dans la mesure où SOKIMO a ou aura le
pouvoir et la capacité d'accorder de tels droits et dans la mesure où ces droits sont
raisonnablement nécessaires afin de mener à bien le Projet commun : les droits de
passage, servitudes, droits d'usages des infrastructures aériennes existantes et tous
autres droits qui peuvent faciliter l'accès ou l'usage du Périmètre et des installations
qui y sont localisés.

En particulier, SOKIMO accordera à AMANI et à la Société Commune, sans que ceci
ouvre droit pour SOKIMO à une rémunération, le droit à l'extérieur et à l'intérieur du
Périmètre :

(A) D'utiliser les routes et pistes donnant accès à ses installations de production
et de transport d'électricité à partir du réseau routier principal, le tout en
conformité avec la législation et la règlementation applicable ; et

(B) D'utiliser les routes et pistes donnant accès au Périmètre ainsi que les pistes
et installations aéroportuaires, le tout en conformité avec la législation et la
règlementation applicables y compris, sans limitation, celles relatives au
transport aérien et à l'aéronautique civile.

SOKIMO aidera les délégués d'AMANI et de la Société Commune à obtenir
l'ensemble des visas, permis de séjour et de travail et autres documents nécessaires
au personnel expatrié affecté à la réalisation du Projet commun, et les assistera dans
le cadre des démarches auprès des services publics compétents de la RDC,
notamment pour l'importation des équipements et l'exportation d'échantillons, de
même que l'exportation des Produits Marchands.

Sans préjudice de ses obligations découlant de l'article 8.3 ci-dessus, SOKIMO
assistera la Société Commune dans la gestion et la résolution des problèmes
découlant de la présence des mineurs artisanaux et illégaux dans le Périmètre du
Projet, dont les activités commenceraient après l'entrée en vigueur du présent
Contrat.

SOKIMO assistera AMANI et la Société Commune pour obtenir, dans les meilleurs
délais, toutes les approbations, permis et consentements requis de la RDC et des
autorités nationales, régionales ou locales, notamment en matière de construction
des infrastructures du Projet et pour les projets de développements sociaux, y
compris la délocalisation et relocalisation des populations affectées par le Projet
commun.

SOKIMO fera des efforts raisonnables pour assister AMANI et la Société Commune à
négocier avec les prestataires de services concernés un accès à toutes les
infrastructures existantes (eau, électricité, chemin de fer, routes, aéroport, etc.), aux
conditions les plus favorables possibles. Cette obligation de SOKIMO est une
obligation de moyens et non de résultat.

17
8.8

8.9

8.10

8.11

8.12

8.13

Cession des Permis d'Exploitation

SOKIMO s'engage à céder à la Société Commune, libres de toutes Charges, les
Permis d'Exploitation conformément aux articles 182 à 186 du Code Minier et aux
articles 374 à 380 du Règlement Minier, conduisant la Société Commune à devenir le
Titulaire exclusif (tel que ce terme est défini dans le Code Minier) à l'égard du
Périmètre.

Après l'accomplissement des formalités dimmatriculation de la Société Commune au
Nouveau Registre du Commerce:

(A) SOKIMO et la Société Commune signeront lesActes de Cession des Permis
d'Exploitation couvrant le Périmètre, lesquels Permis d'Eploitation deviendront
dès la signature la propriété de la Société Commune .

(B) les Parties et la Société Commune réaliseront toutes les formalités pour le
transfert des Permis d'Exploitation à la Société Commune, conformément aux
articles 182 à 186 du Code Minier et aux articles 374 à 380 du Règlement
Minier.

En ce qui concerne le Permis d'Exploitation n°5110, la signature de l’Acte de Cession
n'interviendra que lorsque les contraintes juridiques actuelles autour de ce périmètre
auront été levées, dans les conditions prévues à l’article 24 ci-dessous.

Dès le transfert des Permis d'Exploitation, la Société Commune procédera au
bornage du Périmètre, conformément aux dispositions de l'article 31 du Code
MinierTous les frais relatifs à la cession des Permis d'Exploitation à la Société
Commune, à l'inscription de cette cession au Cadastre Minier ainsi qu'au bornage du
Périmètre, ainsi que tous les frais et coûts relatifs à l'obtention des permis, visas et
autres autorisations et à toute autre assistance devant être fournie par SOKIMO à la
Société Commune aux termes du présent article 8 et de l'article 10.3.(G), seront à la
charge de la Société Commune.

SOKIMO s'engage à fournir une assistance raisonnable pour obtenir, dans les
meilleurs délais, toutes les approbations nécessaires, permis et consentements
requis de l'Etat de la RDC et des autorités locales relativement au planning de
construction des infrastructures du Projet commun et le commencement de la
Production Commerciale, ainsi que pour les projets de développement
communautaire, y compris la délocalisation et relocalisation des populations affectées
par le Projet commun, sans toutefois avoir à assumer une quelconque charge
financière à ces fins.

SOKIMO s'engage à fournir à AMANI et à la société commune toute l'assistance
nécessaire pour obtenir, dans les délais requis, le renouvellement des permis
d'exploitation, conformément aux dispositions du code minier, spécialement en ses
articles 67 et 186 et aux dispositions du règlement minier en vigueur.

Pendant toute la durée du présent Contrat, les Permis d'Exploitation transférés à la
Société Commune ne peuvent faire l'objet de cession ou de transfert quelconque à
des tiers. Ils ne peuvent pas non plus être donnés en gages ou faire l'objet
d'hypothèque ou d'une charge quelconque.

Les Parties conviennent qu’en cas de dissolution ou de liquidation de la Société

Commune, les Permis d'Exploitation seront rétrycédés à SOKIMO, sans contrepartie
18 s
9.2

9.3

financière de sa part et sans autres conditions ou exigences généralement
quelconques.

Paiement du Pas de porte et autres paiements en faveur de SOKIMO

Pas de Porte :

AMANI s'engage à verser la somme totale de Cinq millions dollars américains
(6.000.000 USD) à titre de pas de porte portant sur la Zone du Projet. Cette somme
sera à la charge d'AMANI et elle ne pourra devenir une dette de la Société Commune
ni être payée par la Société Commune, d'aucune façon.

Conformément aux instructions en vigueur en la matière en RDC, cette somme sera
payable de la manière suivante :

- 50% de cette somme, soit deux millions cinq cents mille dollars américains
(2.500.000 USD) sera versé à l'État de la RDC ;

- 50% de cette somme, soit deux millions cinq cents mille dollars américains
(2.500.000 USD) sera versé à SOKIMO.

Le paiement du pas de Porte s'effectuera dans les sept (7) jours de la remise à la
Société Commune par le Cadastre Minier du certificat démontrant le transfert du
dernier des Permis d'Exploitation à la Société Commune d'Exploitation.

SOKIMO confirme, en ce qui concerne le périmètre du Projet, que ni AMANI, ni la
Société Commune n'est tenue de verser à quelque tiers que ce soit, un quelconque
autre règlement à quelque moment que ce soit, au titre de pas de porte.

Royaltie :

Les Parties conviennent qu'en cas de décision de mise en œuvre d'un ou plusieurs
projets d'exploitation minière industrielle et de création de(s)Société(s) Commune(s)
d'Exploitation des Gisements Substantiels découverts dans le Périmètre, la
(les)Société(s) Communes d'Exploitation versera à SOKIMO (tant que SOKIMO est
Actionnaire de la Société Commune et que la majorité de son capital est détenue,
directement ou indirectement, par le Gouvernement de la RDC), à compter du
commencement de l'Exploitation Effective et jusqu'à la cessation de l'Exploitation
Effective, en contrepartie de la cession des Permis d'Exploitation et de l'épuisement
des gisements, des «royalties», dont la hauteur sera fixée sur la base des éléments
de l'Etude de Faisabilité. Les royalties seront calculées sur la même base que la
redevance minière prévue à l’article 240 du Code Minier. Ces paiements seront
payables suivant les mêmes modalités que celles prévues pour le paiement des
redevances visées à l’article 240 du Code Minier.

Assistance Technique & Financière:

Dans le but de permettre à la SOKIMO de maintenir sa présence d'opérateur minier,
producteur de l'or dans le District de Haut-Uélé (Groupe MOTO), AMANI et la
Société Commune, s'engagent à lui apporter une Assistance Technique & Financière.

L'Assistance Technique aura pour objectif principal d'aider SOKIMO à se maintenir
en qualité d'opérateur minier producteur d'or dans la région.

Elle sera axée autour de volets ci-après:

19
9.4

1) La mise en oeuvre d'un programme d'exploration dans une Zone d'intérêt propre
à SOKIMO en vue de la découverte d'un gisement devant constituer Une source
d'alimentation en minérais pour l'usine modulaire en réimplantation sur le
nouveau site de MOKU;

2) L'acquisition et la fourniture des équipements additionnels ou complementaires à
l'unité de traitement en réimplantation sur le nouveau site de MOKU, ainsi que
des engins miniers nécessaires pour les besoins de l'exploitation de l'unité de
traitement en réimplantation sur le nouveau site de MOKU;

3) La réhabilitation de certaines installations d'appui à l'exploitation minière dans la
zone d'intérêt propre à SOKIMO, notamment le transport et la fourniture de
l'énergie électrique, la fourniture en eau, les routes et autres voies d'accès dans
le nouveau site de réimplantation de l'unité de traitement à MOKU.

A cet effet, SOKIMO s'engage à communiquer à AMANI, la liste des matériels et
équipements complémentaires ou additionnels pour une meilleure rentabilisation de
l'unité de traitement en réimplantation sur le nouveau site de MOKU, en ce compris le
schéma descriptif desdits équipements, engins ou matériels.

Les termes, conditions et modalités de cette Assistance Technique seront précisés
dans un Accord Particulier à conclure par les Parties dans les trente (30) qui suivent
la siganture du présent Contrat.

L'Assistance Financière portera principalement sur un appui d'AMANI à la trésorerie
de SOKIMO, afin de lui permettre de faire face à des charges fixes incompressibles,
en attendant le début de sa production industrielle propre à court terme, dans le
cadre de l'unité de traitement en réimplantation sur le nouveau site de MOKU.

Dans ce cadre, AMANI s'engage à verser à SOKIMO dans les quarante cinq (45)
jours qui suivent la signature du présent contrat la somme d'un million cinq cents
dollars américains (USD 1.500.000), sous forme d'acompte à déduire au moment de
paiement de la quote part de pas de porte dû à SOKIMO conformément à l’article 9.1
ci-dessus. Toutefois les parties pourront de commun accord convenir d’autres
modalités de remboursement du montant d'un million cinq cents dollars américains
(USD 1.500.000) à verser à SOKIMO, dans un Accord de Prêt particulier à conclure
par les Parties

Les parties s'engagent à négocier et signer le Contrat d'Assistance Technique &
Financière (ATF) dans les trente (30) jours qui suivent la signature du présent Contrat
et ce avant la mise à disposition à SOKIMO des fonds visés au paragraphe précédent.

Paiement des arriérés des droits superficiaires:

Les parties déclarent et reconnaissent que SOKIMO est actuellement redevable vis-
à-vis du Trésor Public des arriérés des droits superficiaires relatifs aux Permis
d'exploitation couvrant le Périmètre pour un montant global de 1.640.107,05 USD.

Pour le maintien de la validité desdits titres miniers et afin de permettre le transfert
des Permis d'Exploitation en faveur de la Société Commune par le Cadastre Minier
(CAMI), les parties conviennent qu'AMANI payera lesdits arriérés des droits
superficiaires ainsi que les frais de poursuite y afférents de l’ordre de 300.000 USD,
sous forme de prêt à accorder à SOKIMO, dont les termes et les modalités de

remboursement seront précisés dans un acte séparé.
20 >
10.
10.1

10.2

10.3

10.4

Etude (s) de Faisabilité et Mise en oeuvre d'un ou des Projets d'Exploitation

AMANI et la Société Commune s'engagent à préparer, réaliser et à transmettre à
SOKIMO, dans un délai de vingt-quatre (24) mois , une ou des Etudes de Faisabilité
dès l'identification et la certification au sein du Périmètre d’un ou des gisements
renfermant des ressources minérales économiquement exploitables d’au moins 1,5
millions d'onces ou quarante-cinq (45) tonnes d'or. Si à l'issue de ce délai de vingt
quatre(24) mois, la ou les Etudes de Faisabilité n'ont pas été achevées, les Parties se
rencontreront pour une évaluation des Activités et AMANI et la Société Commune
pourront bénéficier d'une prorogation supplémentaire de douze (12) mois.

Si AMANI et la Société Commune ne sont pas en mesure de produire l'Etude de
Faisabilité à l'expiration de ce délai supplémentaire de douze (12) mois, les Parties
se rencontreront afin de discuter des raisons du retard et trouver les moyens d'y
remédier. À défaut d'accord entre les Parties, SOKIMO pourra demander la résolution
du présent Contrat après Une mise en demeure restée sans effet pendant six (6) mois.

Il est entendu que le droit de SOKIMO de demander la résolution du présent Contrat
deviendra caduc dans le cas où, à tout moment pendant la durée du préavis de mise
en demeure, AMANI produit une Etude de Faisabilité conforme aux dispositions du
présent Contrat. Cependant dans ce cas AMANI indemnisera SOKIMO pour les coûts
et dépenses raisonnables encourus dans le cadre de la procédure de mise en
demeure.

Dans ce cadre, AMANI et la Société Commune prendront toutes les dispositions
utiles et mèneront toutes les actions nécessaires pour la réalisation de l'Etude de
Faisabilité dans le délai mentionné au premier paragraphe de l’article 6.1.

Cette Étude de Faisabilité contiendra notamment les éléments principaux suivants :

Y une charte du Projet mise à jour,

* un rapport d'étude conceptuelle,

Y la désignation de l'équipe de l'étude de préfaisabilité et élaboration des matrices

de responsabilité,

un plan de préfaisabilité,

La préparation de la structure des étapes de travail pour chaque option à

considérer,

* une détermination du champ de travail pour chaque groupe de tâches incluant

notamment les tâches de haute importance, l'estimation de la durée pour chaque

tâche de haute importance, les principaux équipement et matériels à livrer, les
facteurs de risques,

une estimation précise des coûts depour chaque coût d'activité identifié,

une estimation des ressources minérales dans la catégorie induite et indiquée,
les tests métallurgiques de laboratoire nécessaires, les travaux d'essais
métallurgiques et la spécification des tests d'usine appropriés,

* les tests métallurgiques de laboratoire nécessaires, les travaux d'essais
métallurgiques et la spécification des tests d'usine appropriés,

* une procédure de compte rendu et une méthode d'évaluation de la réalisation
pour la durée de l'étude,

Y une évaluation financière/économique des options pour établir la meilleure option
à utiliser jusqu'à la phase de l'étude de faisabilité confirmé par un IRR (taux
interne de profit) % et un VPN (valeur actuelle nette) calculé,

* une analyse de sensibilité pour la durée et le coût doit être intégrée dans le
processus de décision,

* une estimation des coûts,pour l'étude de faisabilité,
4 21 mn »
C

DEN

DEN
10.5

10.6

10.7

10.8

10.9

*__ un rapport de l'étude de préfaisabilité avec des recommandations appropriées,

*_ documentation pour la demande de financement de la prochaine étape du projet,
s'il est recommandé que l'étape suivante soit réalisée,

* un accord formel par le sponsor du projet et autorité pour procéder à la phase de
faisabilité.

Les différentes étapes conduisant à la finalisation de la ou des Études de Faisabilité
seront soumises au contrôle du Conseil de Gérance de la Société Commune qui
devra veiller au déploiement des efforts nécessaires pour que la ou lesdites Études
de Faisabilité puissent être complétées et transmises dans le délai de vingt-qutre (24)
mois visé plus haut. Entre autres, le Conseil de Gérance pourra revoir tout élément,
indépendant de la volonté d'AMANI et de la Société Commune, en ce incluant la
Force Majeure, qui pourrait compromettre la remise de l’Étude de Faisabilité dans le
délai convenu de vingt-qutre (24) mois.

Dans l'hypothèse où un tel élément serait identifié, le Conseil de Gérance devra se
réunir afin d'envisager les différentes solutions visant à contourner l'élément en
question, et à défaut de trouver une telle solution, de déterminer de bonne foi si une
prolongation du délai devra être accordée afin de permettre à AMANI et à la Société
Commune d'achever et de soumettre l'Étude de Faisabilité.

Le Comité de Direction de la Société Commune devra tenir SOKIMO et AMANI
pleinement informés du progrès de la réalisation de l'Étude de Faisabilité et s'il avait
connaissance de la possibilité d'un quelconque retard, il devra en informer les Parties
ainsi que le Conseil de Gérance et présenter toute proposition pour remédier à ce
retard. Les Parties se verront offrir l'occasion de faire une déclaration formelle au
Conseil de Gérance lorsque ce dernier étudiera la possibilité d'une prolongation de
délai et ces déclarations seront prises en compte par le Conseil de Gérance
lorsqu'elle prendra sa décision.

En cas de découverte d'un Gisement Substantiel, AMANI et la Société Commune
présentera à SOKIMO et au Ministère des Mines un rapport intérimaire sur le progrès
de la réalisation de l'Étude de Faisabilité, faisant état des travaux accomplis et des
perspectives à court terme en vue de la finalisation de l'Étude de Faisabilité dans le
délai imparti.

En rapport avec ce qui précède, les Parties s'engagent à se rencontrer chaque
trimestre pour une évaluation des activités de la Société Commune et de
l'avancement de l'Etude de Faisabilité. AMANI communiquera à SOKIMO un rapport
trimestriel sur l'ensemble des activités de la Société Commune et particulièrement sur
les activités d'exploration. Chacun de ces rapports devra comporter le résultat des
travaux effectués et les données obtenues au cours de la période à laquelle il se
rapporte.

En cas de décision de mise en œuvre d'un projet d'exploitation industrielle sur la
base de l'Etude de Faisabilité, les Parties se rencontreront dans les trois (3) mois qui
suivent la présentation de l'Etude de Faisabilité, pour décider, soit la transformation
de la Société Commune d'Exploration en une Société Commune d'Exploitation, soit la
création d'une nouvelle Société Commune d'Exploitation en faveur de laquelle
devront être transférés le ou les titres miniers concernés.

En cas de découverte de plusieurs Gisements Substantiels et de décision de mise en
œuvre d’un ou plusieurs projets d'exploitation industrielle sur la base des Etudes de
Faisabilité subséquentes, les Parties conviennent qu'AMANI aura une participation
majoritaire dans au moins une des Sociétés Communes d'Exploitation à constituer

À b
10.10

10.11

10.12

10.13

10.14

10.15

10.16

dont la hauteur de participation dans le capital social sera d'au moins soixante cinq
pourcent (65%). Dans ce dernier, il est reconnu à AMANI la liberté de choix du
Gisement Substantiel sur lequel AMANI devra faire prévaloir le droit d'avoir une
participation majoritaire.

Les Parties reconnaissent également à SOKIMO la liberté de mettre en oeuvre, seule
ou avec d'autres partenaires de son choix, un ou plusieurs projets d'exploitation
industrielle des gisements découverts dans le Périmètre sur la base des Etudes de
Faisabilité réalisées par AMANI et la Société Commune. Dans ce cas, la Société
Commune est tenue de retrocéder où de transférer à la ou aux Sociétés Commune
d'Exploitation ainsi constituées le ou les Titres Miniers concernés, sans aucune
contrepartie financière et sans autres conditions ou exigences généralement
quelconques.

A cet effet, AMANI bénéficiera selon le cas, d'un droit de préemption ou d'un droit de
premier refus.

La décision de mise en œuvre d'un projet minier d'exploitation sera prise à chaque
fois que les reserves des gisements découverts renferment des ressources minérales
économiquement exploitables d'au moins 1,5 millions d'onces ou quarante-cinq (45)
tonnes d’or, et cela de façon automatique, sans qu'il ne soit réquis une quelconque
autorisation des organes statutaires de la société Commune.

En cas de découverte de plusieurs Gisements Substantiels et de décision de mise en
œuvre de plusieurs projets d'exploitation industrielle sur la base des Etudes de
Faisabilité subséquentes, les Parties conviennent que le capital social des Sociétés
Communes d'Exploitation à constituer sera fixé en fonction des éléments des Etudes
de faisabilité, en tenant principalement compte de la valeur des Actifs (gisements) à
transférer.

AMANI s'engage à financer la réalisation de l'Etude de Faisabilité qui restera la
propriété de la Société Commune jusqu’à la décision de mise en œuvre d'un projet
d'Exploitation conformément aux articles 10.9 et 10.10 du présent Contrat. Une fois
prise la décision de mettre en œuvre un projet d'Exploitation, la propriété de l'Etude
de Faisabilité y relative, ainsi que le Titre Minier concerné, sera transférée à la
Société Commune d'Exploitation contre signature d'un Accord de Financement et
émission de billet à ordre au nom de la Société Commune et portant sur un montant
équivalent aux coûts de l'Etude de Faisabilité en la forme prévue à l'Annexe 8.

Une fois la réalisation d'un projet d'Exploitation décidée par le Conseil de Gérance,
AMANI fera ses meilleurs efforts pour obtenir et mettre en place le financement
nécessaire en faveur de la (ou des) Société(s) Commune(s) d'Exploitation pour la
réalisation du projet d'Exploitation en question, notamment par une combinaison
d’apports en capital, de Prêts d'Associés et de financement externe.

Toutes les dépenses engagées par AMANI pour le compte du Projet avant ou après
la signature du présent Contrat seront reportées aux comptes de la Société
Commune et considérées comme des Prêts d'Associé d'AMANI envers la Société
Commune sur la base des comptes audités d'AMANI.

AMANI s'engage à mettre à la disposition de la Société Commune son expertise et
ses connaissances pour les besoins des Activités.

AMANI s'engage à transférer à la Société Commune, contre réception de billet à
ordre émis par la Société Commune portant sur le montant des Prêts d'Associés

ÿ

23
Existants, immediatement après la signature du présent Contrat, toutes les
connaissances, études et données en sa possession relatives aux Permis
d'Exploitation et au Périmètre. Ce billet à ordre sera traité comme un Prêt d’Associé
d'AMANI à la Société Commune.

Activités de la Société Commune

Sauf accord contraire et unanime des Associés, ces derniers s’assureront que les
seules activités de la Société Commune sontcelles visées par le présent contrat.

Les Associés collaboreront ensemble au fonctionnement de la Société Commune afin
de développer le Projet commun.

Les Associés conviennent que la Société Commune sera dirigée conformément aux
principes généraux suivants, le cas échéant modifiés de temps à autre avec l'accord
écrit des Associés :

(A) La Société Commune exercera et conduira ses Activités et ses affaires de
façon régulière, appropriée, efficace et dans le strict respect des lois
applicables en RDC.

(B) La Société Commune conduira l'ensemble de ses Activités dans des
conditions normales de marché. Tout contrat ou accord conclu par la Société
Commune, y compris tout contrat ou accord conclu avec un Associé ou une
Société Affillée d'un Associé, devra respecter les conditions normales du
marché.

(C) La Société Commune exercera ses Activités conformément aux politiques
définies par le Conseil de Gérance et conformément au Budget et au
Business Plan.

(D) La Société Commune obtiendra et maintiendra en vigueur dans tous leurs
effets l'ensemble des autorisations, approbations, consentements et licences
requis pour l’exercice des Activités.

(E) La Société Commune prendra des mesures adéquates pour protéger
l'environnement et les infrastructures publiques utilisées, conformément aux
normes et usages internationalement définis pour l’industrie minière et aux lois
et règlements en vigueur en la matière en RDC.

(F) La Société Commune se soumettra à l'obligation d'observer les mesures de
sécurité, d'hygiène, de salubrité publique, de conservation des gisements,
sources et voies publiques édictées par l'Administration des Mines
conformément aux prescrits du Code Minier et du Règlement Minier.

(G) Au cours des travaux de sondages de confirmation des réserves ou
d'exploitation, s’il venait à être mis à jour des éléments du patrimoine culturel
national, biens meubles et immeubles, la Société Commune s'engage à ne
pas déplacer ces objets et à en informer par écrit sans délai les autorités
administratives ayant en charge la Culture, les Arts et Musées, conformément
aux dispositions des articles 205 et 206 du Code Minier.

(H)  SOKIMO s'engage à assister la Société Commune afin d'obtenir les
autorisations administratives nécessaires pour ne pas retarder les Activités

sans VE de l’article) 8.12.
| 2 P {
117

12.

(1) La Société Commune tiendra chacun des Associés pleinement informé de ses
affaires commerciales et financières conformément au présent Contrat, aux
dispositions légales et aux Statuts.

Le Conseil de Gérance, ou le Comité de Gestion de la Société Commune, ou les
personnes nommées par le Conseil de Gérance ou le Comité de Gestion dans le
cadre de leurs prérogatives, appréciera et fixera la manière de conduire les Activités,
choisira les sous-entrepreneurs, fournisseurs, les partenaires, le personnel (agents
locaux et expatriés), et décidera des ressources autres à mettre en œuvre pour le
développement du Projet, dans le strict respect des lois et règlements en vigueur en
RDC.

AMANI et la Société Commune s'engagent à recourir aux ressources locales et à la
main-d'œuvre locale, dans la mesure de leur compétence, leur présence et leur
disponibilité, ainsi que de la compétitivité des rémunérations exigées localement.

La Société Commune fera tous efforts raisonnables pour avoir recours au personnel
de SOKIMO et d'AMANI dans le cadre de ses Activités. Les termes, conditions et
modalités de recours au personnel de SOKIMO seront précisés dans un Protocole
d'Accord distinct.

Les Parties conviennent que la Société Commune puisse faire procéder dès que
possible à un audit environnemental du Périmètre en application de l'Article 405 du
Règlement Minier. Cet audit environnemental devra identifier du mieux possible les
dommages environnementaux causés respectivement par SOKIMO, AMANI et les
tiers au sein du Périmètre. Nonobstant les dispositions du Règlement Minier, les
coûts de cet audit seront pris en charge par la Société Commune.

Chacune des Parties sera uniquement responsable des dommages
environnementaux causés par ses propres Opérations au sein du Périmètre. Aucune
Partie ne saurait voir sa responsabilité engagée pour tout dommage environnemental
au sein du Périmètre qui n'est pas causé par ses propres Opérations. Afin d'éviter
toute confusion, ni SOKIMO ni AMANI ne sera responsable de tout dommage causé
par les exploitants illégaux et artisanaux. Les Parties reconnaissent et acceptent que
ni AMANI, ni la Société Commune, n'a pas de responsabilité pour des questions
environnementales concernant la période antérieure au commencement de ses
travaux dans le Périmètre.

AMANI et la Société Commune prépareront et présenteront un programme
d'atténuation et de réhabilitation environnementale, une étude d'impact sur
l'environnement et un plan de développement social au bénéfice des communautés
locales affectées par le Projet à soumettre à l'approbation du Conseil de Gérance , le
tout conformément aux dispositions du Code Minier et du Règlement Minier.

Le Conseil de Gérance instaurera une politique de gouvernance afin d'assurer le
respect par la Société Commune des dispositions légales et réglementaires en
vigueur en RDC et des pratiques et usages du secteur minier.

Responsabilité sociale

AMANI et la Société Commune s'engagent à exécuter des travaux de construction et/
ou de réhabilitation des infrastructures de base et des réalisations sociales en faveur
des communautés ou populations locales, selon un plan où programme à élaborer en
concertation avec SOKIMO, le Ministère des Mines, les Services Publics concernés
ou compétents et les commungutés locales.

25 :
13.

13.1

13.2

13.3

13.4

13.5

14.

14.1

Budget et Business Plan

Sauf stipulation contraire du présent Contrat, les Activités seront conduites et les
dépenses seront exclusivement engagées en conformité avec les Budgets et
Business Plan approuvés.

Un projet de Budget et de Business Plan sera préparé par le Directeur Général pour
toute période que le Conseil de Gérance estimera appropriée. Chaque Budget et
Business Plan adopté sera examiné, quelle qu'en soit leur durée, au moins une fois
par an lors d’une réunion du Conseil de Gérance. Pendant la durée de tout Budget et
Business Plan, et trois (3) mois au moins avant leur expiration, le Directeur Général
préparera des projets de Budget et de Business Plan portant sur la période suivante
qui seront transmis au Conseil de Gérance.

Dans un délai d'un (1) mois suivant la transmission des projets de Budget et de
Business Plan, le Conseil de Gérance approuvera ou modifiera lesdits Budget et
Business Plan.

Dans un délai de quinze (15) Jours Ouvrables suivant l'approbation du Budget et du
Business Plan par le Conseil de Gérance avec ou sans modification, le Conseil de
Gérance notifiera par écrit sa décision à chaque Associé, accompagnée d'une copie
du Budget et du Business Plan approuvés.

L'approbation préalable du Conseil de Gérance est requise pour toute modification
importante afférente aux Budget et Business Plan adoptés, étant entendu qu'une
modification sera considérée importante si elle a pour conséquence une modification
de plus de 20% par ligne ou de plus de 10% globalement. A défaut d'obtenir une
décision formelle du Conseil de Gérance sur les Budget et Business Plan révisés,
alors les Budget et Business Plan précédemment adoptés (le cas échéant)
continueront à s'appliquer dans la mesure du possible.

Administration de la Société Commune

L'administration de la Société Commune sera assurée par le Conseil de Gérance.
Le Conseil de Gérance

(A) L'administration de la Société Commune sera assurée par un Conseil de
Gérance composé de cinq (5) membres, dont deux (2) désignés par SOKIMO
et trois (3) désignés par AMANI. Aucun Gérant n'aura le pouvoir de
représenter seul la Société Commune, à moins d'y avoir été dûment autorisé
aux termes d’une procuration ou résolution approuvée par le Conseil de
Gérance, et les Gérants agiront collectivement.

(B) Le Président et le Vice-Président du Conseil de Gérance seront désignés
parmi les membres du Conseil de Gérance. Le Président du Conseil de
Gérance sera désigné par AMANI et le Vice-Président sera désigné par
SOKIMO. La durée des fonctions du Président et du Vice-Président
correspond à celle de leurs mandats de Gérants. Ils peuvent être révoqués à
tout moment par le Conseil de Gérance, dans lequel cas ils restent en fonction
jusqu'à leur remplacement par l'Assemblée Générale. Le Président et le Vice-
Président ne disposent d'aucune voix prépondérante ou de deuxième voix.
Les pouvoirs du Président sont limités aux missions suivantes :

(1) _ il préside les réurjons du Conseil de Gérance ;

26
(C)

(D)

()

(F)

(G)

(H)

(0)

(2) _il organise et dirige les travaux du Conseil de Gérance, dont il rend
compte à l'Assemblée Générale ; et

(3) _ il veille à ce que le Conseil de Gérance assure le contrôle de la gestion
quotidienne de la Société Commune confiée au Directeur Général et au
Comité de Gestion.

Le Vice-Président remplit les fonctions du Président en cas d'absence ou
d'indisponibilité de celui-ci.

Le Conseil de Gérance choisira un secrétaire parmi ses membres ou le
personnel de la Société Commune.

Les Gérants seront désignés pour une durée déterminée à fixer par
l'Assemblée Générale et, sauf disposition contraire, exerceront leurs
attributions jusqu'à ce que leurs successeurs soient désignés.

En cas de vacance due à un décès, une démission ou une autre cause,
l'Assemblée Générale désignera un nouveau Gérant en remplacement du
Gérant décédé, démissionnaire ou autrement absent sur proposition de
l'Associé l'ayant désigné.

Sous réserve des formalités légales éventuellement applicables, chaque
Associé a le droit de demander à l'Assemblée Générale de révoquer, à tout
moment, tout Gérant qu’il a désigné et de désigner un autre Gérant à sa place.
Chaque Partie s'engage à faire en sorte que ses représentants à l'Assemblée
Générale votent en faveur d'une demande de révocation ou de désignation
effectuée conformément au présent article.

En cas de remplacement d'un Gérant à la demande d'un Associé, cet Associé
sera responsable et indemnisera les autres Associés et la Société Commune
de toute demande d'indemnisation présentée par ce Gérant découlant de
cette révocation, quelles qu'en aient été les conditions (abusives, vexatoires
ou autres).

L'Assemblée Générale déterminera, s'il y a lieu, les conditions selon
lesquelles les membres du Conseil de Gérance exerceront leur mandat
incluant, sans limitation, les jetons de présence, indemnités et autres, étant
entendu que ces conditions doivent s'appliquer de façon égale à tous les
Gérants, qui pourront cependant y renoncer.

Attributions du Conseil de Gérance

Le Conseil de Gérance détermine l'orientation et la politique générale des
activités de la Société Commune et veille à leur mise en œuvre. Il prend les
décisions stratégiques portant sur les questions économiques, financières et
technologiques. Il agit au nom et pour le compte de la Société Commune.

Le Conseil de Gérance est investi des pouvoirs les plus larges pour accomplir
tous les actes d'administration et de disposition impliquant la Société
Commune. Tous les actes qui ne sont pas expressément réservés à
l'Assemblée Générale par la loi, le présent Contrat ou les Statuts relèvent de
sa compétence. Le Conseil de Gérance ne doit pas empiéter sur les pouvoirs
dévolus à l'Assemblée Générale par la loi ou les Statuts. Le Conseil de
Gérance peut, dans l'intérêt de la gestion quotidienne, déléguer toute ou
partie de ses pouvoirs au Comité deDirection.

Sous réserve de l’article (15.3(D) (on lisant cet article dans le corps du texte,
cela se rapporte à autre chose, merci de corriger), les Parties conviennent que
le Conseil de Gérance peut, au nom de la Société Commune, conclure des
contrats avec les Associés, à condition que ces Contrats soient conclus à des
conditions de marché. Les membres du Conseil de Gérance désignés par un
Associé donné seront comptés dans le quorum et auront le droit de voter à
toute réunion du Conseil de Gérance, nonobstant le fait que cet Associé
possède un intérêt dans le sujet de la décision.

(J) Vacance : En cas de vacance d'un ou plusieurs Membres du Conseil de
Gérance par suite de décès, démission ou autre cause, les Membres du
Conseil restants ont le droit d'y pourvoir provisoirement sur proposition de
l'actionnaire ayant proposé le(s) Membre du Conseil manquant(s).

Dans ce cas, l'Assemblée Générale, lors de sa première réunion suivant la nomination
provisoire visée ci-dessus, procède à l'élection définitive.

(K) Modalités des réunions du Conseil de Gérance
(1) Convocation

Le Conseil de Gérance se réunit sur convocation du Président, du Vice-
Président ou du Directeur Général. Une réunion du Conseil de Gérance
peut également être convoquée par deux (2) Gérants.

Les convocations aux réunions du Conseil de Gérance sont envoyées
par courrier, fax, courriel, télégramme ou lettre remise en mains propres
et doivent respecter les préavis prévus ci-après. La convocation doit être
envoyée aux Gérants aux coordonnées notifiées à la Société Commune.
Elle doit comporter l'ordre du jour, indiquer la date, le lieu et l'heure de la
réunion du Conseil de Gérance. Dans le cas où une réunion est
convoquée en raison de l'absence de quorum lors d’une première
réunion, la convocation doit également indiquer que la réunion du
Conseil de Gérance se tiendra valablement en cas de non-participation
des Gérants représentant SOKIMO ou AMANI.

Les frais raisonnablement engagés par les Gérants ou l'observateur de
SOKIMO visé par l’article 12.1(B) afin de participer aux réunions du
Conseil de Gérance seront supportés et remboursés par la Société
Commune sur justificatifs.

(2) Tenue des réunions

Les réunions du Conseil de Gérance doivent se tenir au moins quatre (4)
fois par an.

Les réunions sont tenues au siège social ou au lieu indiqué dans les
convocations, qui doivent être envoyées avec un préavis d'au moins
sept (7) jours sous réserve du fait qu’une réunion du Conseil de
Gérance peut être convoquée avec un préavis minimum de 48 heures
dans le cas où les intérêts de la Société Commune risqueraient d'être
lésés de façon substantielle en l'absence de traitement de la question au
(a)

(5)

titre de l'urgence à ladite réunion du Conseil de Gérance ou - sur préavis
de moins de 48 heures en cas d'accord de tous les Gérants.

Un Gérant peut participer à une réunion du Conseil de Gérance par
conférence téléphonique ou téléconférence à condition que chaque
participant puisse entendre et être entendu des autres participants.

Procurations

Tout Gérant, indisponible ou absent, peut au moyen d'un simple courrier,
fax, courriel, télégramme ou tout autre moyen de communication
habiliter un autre Gérant aux fins de le représenter à une réunion du
Conseil de Gérance et de voter à sa place. La partie délégante
(mandant) sera réputée présente. Un Gérant (mandataire) peut de cette
façon représenter plus d'un Gérant mais trois (3) Gérants au minimum
devront être physiquement présents. .

Quorum

Le Conseil de Gérance ne peut délibérer et décider valablement que si
la moitié de ses membres au moins est présente ou représentée y
compris, tant que SOKIMO détient au moins dix pour cent (10%) des
Parts de la Société Commune, au moins un Gérant représentant
SOKIMO. A défaut de quorum, une nouvelle convocation pourra être
envoyée ; une période d'au moins dix (10) jours devra séparer la date à
laquelle la première réunion a été tenue et la date proposée pour la
deuxième réunion. Le quorum sera réputé réuni à la deuxième réunion
quelque soit le nombre de Gérants présents ou représentés.

Délibérations et décisions

Toute décision du Conseil de Gérance sera adoptée à la majorité simple
des Gérants présents ou représentés.

Si, lors d'une réunion du Conseil de Gérance à laquelle le quorum requis
pour délibérer valablement est réuni, un ou plusieurs Gérants
s'abstiennent de voter, les résolutions sont valablement adoptées à la
majorité des autres Gérants présents ou représentés.

En cas d'égalité de votes, la question sera soumise à nouveau à la
réunion suivante du Conseil de Gérance. En cas de nouvelle égalité lors
de la deuxième réunion du Conseil de Gérance, la question litigieuse
sera soumise pour décision à l'Assemblée Générale.

Une résolution écrite des Gérants aura les mêmes effets qu'une
résolution adoptée lors d’une réunion du Conseil de Gérance à condition
que cette résolution écrite soit signée par tous les Gérants. Cette
résolution peut consister en plusieurs documents identiques signés
chacun par un ou plusieurs Gérants, à condition que chaque Gérant en
ait signé au moins un.

Dans le cas de réunions du Conseil de Gérance tenues par voie de
conférence téléphonique ou téléconférence, les résolutions ainsi
adoptées signées au moins par le président de la réunion seront

communiquées à tous les Gérant par tout moyen dans les quarante-
29 l
15.
15.1

15.2
15.3

15.4

huit (48) heures de la conférence téléphonique. Les procès verbaux
desdites réunions seront conservés de la manière prévue au paragraphe
12.2(L)(6) ci-dessous.

Un Gérant, agissant individuellement et en ce compris le Président du
Conseil de Gérance, n'aura pas le pouvoir de prendre des décisions qui,
aux termes du présent Contrat, seraient contraires aux décisions du
Conseil de Gérance ou nécessiteraient l’accord préalable du Conseil de
Gérance.

(6) Procès-verbaux

Les délibérations du Conseil de Gérance seront enregistrées dans des
procès-verbaux signés par les Gérants présents où représentant
d'autres Gérants à la réunion du Conseil de Gérance. Ces procès-
verbaux seront conservés dans un registre spécial au siège de la
Société Commune. Les procurations ainsi que les avis et votes adoptés
par écrit, fax ou autres moyens y sont joints.

Les copies ou extraits de ces procès-verbaux devant être produits
devant les tribunaux ou ailleurs seront signés par le Président, le Vice-
Président, le Directeur Général ou à défaut par un Gérant habilité à cette
fin.

Dans le cas où un Gérant est convaincu de l'existence d'une
incompatibilité entre ses obligations fiduciaires envers la Société
Commune et son rôle de Gérant désigné par un Associé lors d'un vote
sur une question particulière examinée par le Conseil de Gérance, il
peut exiger que cette question soit tranchée par les Associés soit par
écrit soit lors d'une Assemblée Générale.

Comité de Direction

La gestion quotidienne de la Société Commune sera confiée au Comité de Direction
de la Société Commune, sous l'autorité du Directeur Général qui sera nommé par le
conseil de Gérance et exercera ses fonctions dès la constitution de la Société
Commune. Le Comité de Direction sera composé de cinq (5) membres au maximum.

Le Comité de Direction rendra compte au Conseil de Gérance.

Les postes suivants seront pourvus par des personnes proposées par AMANI :

(A) Directeur Général, qui sera également un membre du Conseil de Gérance,

(B) Directeur Administratif et Juridique, qui pourra etre aussi un membre du
Conseil de Gérance ; et

(C) Directeur Technique chargé de l'exploration
Les postes suivants seront Pourvus par des personnes proposées par SOKIMO tant

que la participation de SOKIMO dans le capital de la Société Commune est
Supérieure ou égale à 15% :

(A) Directeur Général Adjoint, qui sera également un membre du Conseil de
Gérance ;
30 L
15.5

15.6

15.7

15.8

15.9

15.10

16.

16.1

16.2

(B) Directeur de la Responsabilité Sociale.

Dans l'attribution des responsabilités au sein de la Société Commune, les postes
réservés aux représentants de SOKIMO devront comporter un haut niveau de
responsabilité et d'implication dans la gestion quotidenne et être visibles.

Les membres du Comité de Direction seront recrutés et nommés à leurs postes en
fonction des besoins du Projet.

La nomination des membres du Comité de Direction et d'autres hauts responsables
de la Société Commune, ainsi que, le cas échéant, leur révocation, est de la
compétence du Conseil de Gérance sur proposition de chacun des Associés
concernés, étant entendu qu'en cas de démission, décès ou révocation, l'Associé
concerné sera libre de proposer un remplaçant. Les candidats ainsi proposés par
l'une ou l'autre des Parties devront disposer des qualifications, de l'expérience et de
l'honorabilité requise pour les fonctions en question. Le Conseil de Gérance pourra
révoquer à tout moment un directeur ne remplissant pas ces conditions, à charge
pour la Partie qui avait proposé sa nomination de proposer un remplaçant.

Le Conseil de Gérance définit les pouvoirs, attributions, émoluments ou indemnités
des membres du Comité de Direction et d’autres hauts responsables de la Société
Commune

Le Directeur Général représente la Société Commune dans sa gestion quotidienne, le
Conseil de Gérance ayant la faculté d'aménager ce pouvoir de représentation, sous
réserve des dispositions soumises à la minorité de blocage.

Le Comité de Direction fonctionnera de façon collégiale sous l'autorité du Directeur
Général et pourra mettre en place son règlement intérieur qui devra être approuvé
par le Conseil de Gérance cas.

Assemblées Générales

Pouvoirs de l’Assemblée Générale

L'Assemblée Générale dûment constituée représente tous les Associés. Elle a les
pouvoirs les plus étendus pour approuver ou ratifier tous les actes impliquant la
Société Commune.

Assemblée Générale ordinaire

L'Assemblée Générale ordinaire prend toutes les décisions autres que celles
expressément réservées à l'Assemblée Générale extraordinaire.

Une Assemblée Générale ordinaire doit être tenue dans les trois (3) mois suivant la
fin de chaque Exercice, au siège social ou au lieu indiqué dans la convocation, afin
d'entendre les rapports présentés par le Conseil de Gérance sur la gestion de la
Société Commune, d'examiner les comptes annuels de la Société Commune,
d'entendre le rapport des Commissaires aux Comptes sur la gestion et sur les
comptes annuels, en vue de statuer sur ces comptes et l'affectation du résultat de la
Société Commune pour l'Exercice écoulé et, au moyen d'un vote séparé, de donner
quitus aux membres du Conseil de Gérance et aux Commissaires aux Comptes pour
leur mission, d'élire de nouveaux Gérants ou Administrateurs, selon le cas, ou de
nouveaux Commissaires aux Comptes et, enfin, de statuer sur toute autre question

incluse à l'ordre du jour. ; /
16.3

16.4

16.5

16.6

16.7

D'autres Assemblées Générales ordinaires pourront être convoquées à tout moment
conformément aux dispositions du présent article et des statuts de la Société
Commune.

Assemblée Générale extraordinaire

L'Assemblée Générale extraordinaire peut être convoquée à tout moment par le
Président ou le Vice-Président du Conseil de Gérance, ou le Directeur Général,
chaque fois que l'intérêt de la Société Commune le requiert. Elle doit être convoquée
dans les quinze (15) jours, à la demande d'Associés réunissant au moins un dixième
du capital social, de deux membres du Conseil de Gérance ou des Commissaires
aux Comptes. Les Assemblées Générales extraordinaires se déroulent au lieu
mentionné dans la convocation.

Convocations

Les convocations à l'Assemblée Générale ordinaire et à l'Assemblée Générale
extraordinaire se font par lettre recommandée, courrier électronique, ou par lettre au
porteur avec accusé de réception. Les convocations aux Assemblées Générales sont
envoyées aux Associés au moins vingt (20) jours à l'avance. Elles doivent contenir
l'ordre du jour et indiquer la date, le lieu et l'heure de l'assemblée. Dans la mesure du
possible, tout document relatif à l'ordre du jour et qui doit être examiné par
l'Assemblée Générale doit être joint à la convocation.

Procurations

Tout Associé peut être représenté lors de l'Assemblée Générale par un mandataire
muni d’une procuration spéciale.

Président de l’Assemblée Générale

Toute Assemblée Générale est présidée par un représentant de l'Associé présent ou
représenté détenant le plus grand nombre de Parts. Le président de l'Assemblée
Générale nomme le secrétaire.

Quorum pour les Assemblées Générales

Sous réserve de l'article 15 ci-dessous, le quorum sera constitué en Assemblée
Générale (i) si un ou plusieurs Associés représentant au moins 50% des Parts sont
présents ou représentés et (il), tant que SOKIMO détient au moins dix pour cent (10%)
de participation dans la Société Commune, si SOKIMO est présente ou représentée.
Sous réserve de l'article 15 ci-dessous, les décisions sont prises à la majorité simple
des voix présentes ou représentées. Chaque Part donne droit à une voix.

Si le quorum n'est pas atteint, une nouvelle convocation pourra être envoyée aux
Associés avec le même ordre du jour. Au moins dix (10) jours devront séparer la date
de la première réunion et la date proposée pour la seconde réunion. Lors de cette
seconde réunion, le quorum sera atteint si un ou plusieurs Associés représentant au
moins 50% des Parts sont présents ou représentés.

Une résolution écrite des Associés aura le même effet qu'une résolution des Associés
adoptée lors d'une Assemblée Générale à condition qu'une telle résolution écrite soit
signée de tous les Associés. Cette résolution peut consister en plusieurs documents
identiques signés chacun par un où plusieurs Associés, à condition que chaque
Associé en ait signé au moins sn. /

17.
17.1

17.2

17.3

Un Associé peut participer à une Assemblée Générale par conférence téléphonique
ou téléconférence à condition que tous les participants puissent entendre et être
entendus des autres participants.

Décisions soumises à la minorité de blocage et autres décisions importantes

Les Associés exerceront leurs pouvoirs dans la Société Commune pour faire en sorte
que la Société Commune n'effectue aucune opération qui relève d'une Décision
soumise à la minorité de blocage sans l'approbation de SOKIMO qui sera donnée par
l'intermédiaire de ses représentants dans les organes compétents de la Société
Commune dans les conditions ci-dessous.

S'agissant de décisions qui relèvent de la compétence de l'Assemblée Générale
listées à l'Annexe 1-A, ces décisions ne pourront être valablement prises qu'à la
majorité des votes (ou toute majorité supérieure requise par la loi ou le présent
Contrat), incluant le vote favorable des mandataires de SOKIMO présents ou
représentés.

En cas d'absence des représentants de SOKIMO lors d'une réunion, la Société
Commune transmettra à SOKIMO un avis de la décision considérée par l'Assemblée
Générale et qui est soumise à son droit de minorité de blocage. SOKIMO aura alors
un délai de sept (7) Jours Ouvrables pour manifester par écrit son désaccord, à
défaut de quoi SOKIMO sera réputée avoir accepté ladite décision.

Dans la mesure où SOKIMO accepte ou est réputée avoir accepté une telle décision,
celle-ci sera considérée comme définitivement adoptée par l'Assemblée Générale.
L'avis transmis par la Société Commune fera état de ce délai et des conséquences
de non manifestation par SOKIMO.

AMANI reconnait que les sujets suivants sont de grande importance pour SOKIMO et
s'engage, dans le cadre du Conseil de Gérance, à consulter les Gérants nommés sur
proposition de SOKIMO sur toutes décisions qui s'y rapportent et à considérer
l'opinion exprimée par ceux-ci.:

(A) toute décision relative à la modification des paramètres de financement d'un
projet d'Exploitation tels que décrits à l’article 16.4 ;

(B) toute décision portant sur l'opportunité du recrutement des membres du
Comité de Gestion ou sur le détachement des cadres de SOKIMO :

(C) toute décision ayant trait aux pouvoirs, attributions, émoluments ou indemnités
des membres du Conseil de Gérance, du Conseil d'Administration et du
Comité de Gestion ;

(D) toute décision ayant trait à un contrat entre la Société Commune et toute
entité faisant partie du Groupe Mi ;

(E) les Décisions Relevant de 15% (telles que définies ci-dessus) si la
participation de SOKIMO est réduite à moins de quinze pour cent (15%) ;

(F) les Décisions Relevant de 10% (telles que définies ci-dessus) si la
participation de SOKIMO est réduite à moins de dix pour cent (10%).

Les dispositions de l'article 15.3 ne sont applicables que dans la mesure où la

participation de SOKIMO dans le capital social de la Société Commune est
supérieure à cinq pour cent (3%). /
/
33
18.
18.1

18.2

18.3

18.4

18.5

Financement

Tout financement qui peut être requis pour répondre aux besoins de la Société
Commune devra faire l'objet d'un Budget approuvé par le Conseil de Gérance.
L'intention des Parties est que tout financement soit réalisé, autant que possible, par
des prêts effectués à la Société Commune par le Groupe Mil ou par des tiers. AMANI
s'engage à fournir ses meilleurs efforts pour obtenir et mettre en place le financement
externe qui pourrait être requis en rapport avec les Activités telles que définies par le
Conseil de Gérance.

Sans préjudice des obligations d'AMANI prévues à l'article articles 5, (je n'ai pas
retrouvé en vérifinat que cet article reflète le contenu que vous lui attribué dans le
contrat) du présent Contrat, aucun des Associés ne sera obligé d'effectuer un
quelconque prêt ou d'effectuer une quelconque contribution supplémentaire au
capital social de la Société Commune.

Tous les montants qui seront prêtés par le Groupe MI à la Société Commune pour lui
permettre de réaliser les Activités seront assujettis aux termes de l'Accord de
Financement. Tout amendement important de l'Accord de Financement sera soumis
à l'approbation de SOKIMO (qui ne pourra être refusée ou retardée de manière
déraisonnable) ; il est entendu que des modifications aux dispositions financières
constituent un amendement important.

Dans le cas où le Conseil de Gérance décide de la mise en œuvre d'un projet
d'Exploitation, AMANI et la Société Commune feront leurs meilleurs efforts pour
obtenir et mettre en place le financement nécessaire. Il est envisagé que le
financement de tout projet d'Exploitation répondra aux paramètres suivants :

(A) outre le capital social de la Société Commune, le financement sera réalisé
Sous forme de dette externe etou de Prêts d'Associés portant intérêt
conformément à l’article 18.8 du présent contrat ;

(B) le financement ne devra nécessiter aucune garantie de la part des Associés
ou de leurs Sociétés Affiliées, à l'exception de la Société Commune, ni aucun
recours à leur encontre, exception faite, le cas échéant, du nantissement de
tout ou partie des Parts au profit des prêteurs, sous réserve des stipulations
de l’article 16.6 ;

(C) le financement devra être compatible avec l'Etude de Faisabilité. En particulier,
le service de la dette, y compris l'amortissement des prêts, devra être
intégralement assuré par les revenus projetés de la Société Commune, nets
des frais d'exploitation, des impôts, taxes, redevances et royalties, ainsi que
des éventuelles contributions à des fonds de réserve légalement exigés ;

(D) le coût du financement devra être conforme au taux de marché, compte tenu
de ses caractéristiques.

Toutefois, le Conseil de Gérance pourra, notamment pour tenir compte de
changement des facteurs techniques, économiques ou politiques affectant le Projet
Commun, modifier tout ou partie des paramètres décrits ci-dessus de sorte à
permettre la poursuite du Projet commun, sous réserve toutefois des articles 16.6,
16.8 et 16.9.

AMANI et la Société Commune négocieront avec les parties concernées les prêts,

garanties, services, contrats vente, de transport, d'alimentation en électricité et
# ; Ÿ LL
18.6

18.7

18.8
18.9

19.
19.1

eau et autres accords, et chercheront à obtenir toutes les décisions, permissions et
autres autorisations des instances gouvernementales qui seront nécessaires ou
souhaitables pour la réalisation et l'exploitation du Projet ou en relation avec celui-ci.

SOKIMO sera consultée, dans le cadre des organes de la Société Commune, en ce
qui concerne les modalités de tout financement externe en faveur de la Société
Commune (c'est-à-dire tout financement qui n'est pas fourni par le Groupe MiI à la
Société Commune). SOKIMO coopérera avec AMANI et la Société Commune afin de
faciliter l'obtention d'un tel financement, plus particulièrement en signant tout
document et en donnant toute assurance qui pourra être raisonnablement requise en
vue de la souscription d'un tel financement. SOKIMO acceptera toute demande
raisonnable présentée par AMANI ou la Société Commune relativement à un
nantissement de ses Parts. Dans l'octroi de toute sûreté ou autre charge affectant les
actifs immobiliers de la Société Commune, les arrangements nécessaires seront pris
pour que, en cas de rétrocession des Permis d'Exploitation selon l'article 29, le
créancier garanti ne puisse exercer ses sûüretés ou charges que dans le respect de
tout droit de SOKIMO résultant des Permis d'Exploitation, y compris sans limitation,
les droits sur le Périmètre.

Dans le cas où tout Associé accepte de nantir ses Parts, ce nantissement devra se
faire à la condition que le créancier convienne expressément que l'exercice des droits
découlant de sa sûreté (et plus particulièrement la reprise des Parts) sera assujetti à
la conclusion par ledit créancier d'un Acte d'Adhésion, selon le format joint à la
présente comme Annexe 2. Une disposition à cet effet devra être incluse dans les
contrats conclus avec le créancier.

Les Prêts d'Associés porteront intérêt au taux nominal annuel de libor+2%.

Il est entendu que les Permis d'Exploitation ne pourront pas faire l'objet d'une
quelconque Charge avant que le Conseil de Gérance n'ait pris la décision définitive
de mettre en œuvre un projet d'Exploitation.

Utilisation des flux de trésorerie

Sous réserve du pouvoir discrétionnaire du Conseil de Gérance, et dans le respect
des exigences légales applicables, les liquidités à la disposition de la Société
Commune seront employées comme suit :

(A) La priorité sera accordée au paiement des obligations financières relatives
aux Activités, à savoir le paiement de toutes les dépenses d'exploratation, les
paiements requis au titre du service de la dette due aux tiers, le paiement des
taxes et autres redevances dues en rapport avec les Permis d'Exploitation, les
frais liés au fonctionnement de la Société CommuneLes liquidités disponibles
après paiement des montants visés par le paragraphe (A) devront être
allouées au remboursement des Prêts d'Associés dus par la Société
Commune.

(B) Les liquidités disponibles après paiement des montants visés par les
paragraphes (A) et (B) peuvent être mises en réserve puis utilisées par la
suite, pour des dépenses d'investissement ou d'exploitation anticipées sur une
période de temps raisonnable, pour des taxes et autres impositions
gouvernementales, pour la réparation et le remplacement d'équipements et
d'installations existants, pour des contingences, pour des modifications,
améliorations et expansions d'équipements et d'installations et pour l'achat ou

la construction de nouveaux N: et installations pour l'expansion de

À T4
19.2

20.
20.1

20.2

20.3

20.4

21.
21.1

212

21.3

l'Activité existante et la génération de nouvelles Activités, tous tels qu'établi
dans un Budget et un Business Plan. Dans l'établissement des montants
attribués aux éléments visés par le présent paragraphe (B), le Conseil de
Gérance agira de façon raisonnable et cherchera à préserver la capacité de la
Société Commune à rembourser les Prêts d'Associés et à payer des
dividendes aux Associés.

Le solde des liquidités après l'application d'article 18.1 ci-dessus sera employé pour
le paiement de dividendes aux Associés tel que déterminé par l'Assemblée Générale.

Comptes et informations comptables

Les dossiers comptables et les états financiers de la Société Commune seront
rédigés conformément aux dispositions de la législation et de la pratique comptable
de la RDC et conformément aux principes comptables utilisés par AMANI dans la
mesure où ces principes respectent les normes internationales d’information
financière. De tels dossiers devront également prendre en compte et respecter les
règles, procédures et normes comptables généralement appliquées par l'industrie
minière internationale.

Des auditeurs indépendants sélectionnés par le Conseil de Gérance réaliseront un
audit annuel des comptes de la Société Commune conformément aux principes
comptables internationaux.

Chaque année, dans les trente (30) jours suivant la réception du rapport des
auditeurs, la Société Commune enverra le rapport, avec ses commentaires et
observations, aux Associés.

La Société Commune fournira à chacun des Associés au plus tard le vingtième
(20ème) Jour Ouvrable suivant la fin du trimestre auquel ils se réfèrent, des comptes
de gestion trimestriels intérimaires pour la Société Commune contenant les
informations convenues périodiquement par le Conseil de Gérance

La Société Commune fournira à chacun des Associés les comptes annuels audités
pour la Société Commune dans les trois (3) mois à compter de la fin de la période à
laquelle ils se réfèrent.

Propriété intellectuelle

L'ensemble des données, logiciels, informations, savoir-faire, méthodologies et
technologies qu'une Partie mettra à la disposition de la Société Commune demeurera
la propriété exclusive de cette Partie, à l'exclusion des connaissances et données
relatives aux Permis d'Exploitation et au Périmètre qui deviendront la propriété de la
Société Commune conformément aux dispositions du présent Contrat mais seront
rétrocédés à leur propriétaire initial en cas de rétrocession des Permis d'Exploitation.

Tous les noms commerciaux, marques commerciales, symboles et logos de chaque
Partie resteront sa propriété exclusive et ne seront utilisés dans le cadre de la
Société Commune que dans la mesure où ils sont strictement nécessaires à la bonne
exécution du présent Contrat et avec l'autorisation préalable de la Partie concernée.

La Société Commune et ses Associés ne prendront, et ne permettront que soit prise,
aucune mesure qui puisse porter préjudice aux droits de propriété intellectuelle d'une
Partie.

36
22.
22.1

22.2

22.3

22.4

22.5

Droit à l'information et confidentialité

Il'est convenu que chacun des Associés (et chacun de ses représentants agréés)
sera autorisé à accéder à tout moment, sur préavis raisonnable, aux livres et dossiers
de la Société Commune afin de les examiner. Cet examen devra être conduit de
manière à ne pas interférer avec les Activités de la Société Commune.

Tous les livres et dossiers de la Société Commune seront conservés pendant une
période d'au moins dix (10) ans à compter de la fin de la période comptable à laquelle
de tels dossiers se réfèrent ou, s’il s’agit d'une date ultérieure, à partir du moment où
les obligations de la Société Commune au titre d'une telle période comptable ont été
finalement déterminées.

Toute donnée ou information fournie par une Partie (la « Première Partie » pour les
fins du présent article) à une autre (la « Deuxième Partie » pour les fins du présent
article) concernant soit le présent Contrat, soit la Première Partie, soit le Projet
commun, seront traitées comme étant confidentielles et ne seront pas divulguées
sans l'accord préalable écrit de la Première Partie (qui ne pourra refuser son accord
Sans raison sérieuse), sauf :

(A) aux conseillers de la Deuxième Partie pour les besoins du Projet commun
sous réserve que ceux-ci soient tenus par une obligation de confidentialité
similaire au présent article, ou

(B) si une telle divulgation est requise de droit ou par toute autorité réglementaire
compétente quelle qu'elle soit ou si une telle divulgation faite en raison de
clauses contractuelles, de règles, de règlements ou de recommandations
émanant de toute bourse des valeurs et s'appliquant à l’un ou l’autre des
partenaires est estimée faite de bonne foi par le partenaire soumis à de telles
règles, règlements ou recommandations. Dans ce cas, une copie des
informations requises devra être fournie à l'autre Partie aussitôt que possible
avant une telle divulgation, ou

(C) si une telle divulgation est nécessaire afin d'effectuer une cession de Parts à
un tiers ou pour obtenir un financement d'un tiers ; dans ce cas, le tiers
concerné devra signer un accord de confidentialité similaire au présent article.

Les obligations de confidentialité prévues dans le présent article 22 survivront à la
résiliation du présent Contrat tant que les informations confidentielles pertinentes ne
sont pas tombées dans le domaine public sans défaut de la Partie tenue par
l'obligation de confidentialité ou de toute autre personne ayant une obligation de
confidentialité envers la Société Commune ou les Parties.

Une Partie qui cesse d'être une Partie remettra à la Société Commune, ou à l’autre
Partie, selon le cas, toutes les informations confidentielles, les documents et la
correspondance appartenant ou relatifs à l'activité de la Société Commune et au
présent Contrat et certifiera, si tel est requis par la Société Commune ou l'autre Partie,
qu'elle n'a pas conservé de dossiers ou d'exemplaires de ceux-ci. Elle demeurera liée
par le présent article conformémeñt à l'article 20.4.

A

37
23.
23.1

23.2

Transferts de Parts

Principes Généraux :

(A)

(B)

(©)

@)

Toute cession ou tout transfert des Parts ne pourra intervenir que
conformément aux dispositions du présent Contrat et des statuts de la Société
Commune, sauf si les Associés acceptent unanimement que l'on y déroge.

Toute cession de Parts doit être faite par le biais d'une déclaration de cession,
enregistrée dans le registre des Parts, datée et signée par le cédant et le
cessionnaire où par leur mandataire, ou par toute autre manière autorisée par
la loi.

AMANI ne pourra céder ses Parts tant que l'Etude de Faisabilité n'aura pas
été finalisée.

Toute cession de Parts par un Associé sera subordonnée au paiement de
tous les impôts et taxes dus à la RDC, en rapport avec lesdites Parts.
L'Associé cédant et le cessionnaire sont solidairement responsables du
paiement de tous les impôts et taxes dus à la RDC, jusqu'à la date effective
de la cession.

Libre Cessibilité :

(A)

()

(C)

Tout Associé peut, à tout moment, librement céder tout ou partie de ses Parts
à une autre Partie ou à une Société Affiliée, étant entendu que, dans ce
Second cas, (i) les Parts seront rétrocédées au cédant si le cessionnaire
cesse d'être une Société Affiliée et que {i) l'acte ou le contrat de cession
prévoira expressément cette obligation de rétrocession.

Sont également libres :

(1) les cessions à une ou plusieurs personnes physiques où Sociétés
Affiliées du nombre minimal de Parts nécessaire pour atteindre le
nombre minimal d'actionnaires de la Société Commune requis par le
droit congolais, ainsi que les cessions entre ces personnes où d'une de
ces personnes à un Associé, et

(2) la constitution de sûretés sur les Parts dans le cadre du financement du
Projet et les cessions dans le cadre de l'exercice de ces sûretés, sous
réserve des stipulations de l'article 16.7.

Aux fins du présent article, les Parts éventuellement détenues par des
Personnes physiques ou morales pour satisfaire les exigences du droit
congolais en matière de nombre minimum d'actionnaires seront réputées être
des Parts de AMANI.

Toute cession libre doit être notifiée au Conseil de Gérance, huit (8) jours au
moins avant la date de la prise d'effet de la cession. Le cas échéant, cette
notification doit être accompagnée d'un document prouvant la qualité de
Société Affiliée du cessionnaire, d'une copie signée de l'Acte d'Adhésion dans
la forme de l'Annexe 2 ainsi que de l'engagement de rétrocession dans

l'hypothèse où le EE: cesserait d'être une Société Affiliée.
38
23.3 Droit de préemption :

(A)

(B)

Principe

Une Partie ne pourra céder ses Parts à un tiers sans les avoir préalablement
offertes aux autres Parties, conformément au présent article.

Procédure

(1) Préalablement au transfert par une Partie (le « Cédant ») de tout ou
partie des Parts qu'elle détient à un tiers (le « Cessionnaire »), le
Cédant devra notifier (la « Notification du Cédant ») le projet de
cession des Parts aux autres Parties (les « Parties non cédantes »), en
indiquant l'identité du Cessionnaire, le nombre de Parts dont le transfert
est envisagé (les « Parts Cédées »), le prix et les autres conditions
offertes par le Cessionnaire.

(2) La Notification du Cédant vaudra promesse irrévocable de vente des
Parts Cédées par le Cédant aux Parties non cédantes aux conditions
indiquées dans la Notification du Cédant.

() Chaque Partie non cédante disposera d'un délai de quatre-vingt-dix (90)
jours à compter de la réception de la Notification du Cédant pour exercer
Son droit de préemption : chaque Partie non cédante pourra notifier au
Cédant dans le délai de quatre-vingt-dix (90) jours indiqué ci-dessus son
intention d'acquérir tout ou partie des Parts Cédées et le nombre qu'elle
entend acquérir, étant entendu que les Parts Cédées seront réparties
entre les Parties non cédantes ayant exercé leur droit de préemption au
prorata du nombre de Parts détenues par chacune de ces Parties non
cédantes par rapport au nombre total de Parts détenues par l'ensemble
des Parties non cédantes ayant exercé leur droit de préemption (et dans
la limite de leur demande).

(4) Si chacune des Parties non cédantes renonce à son droit de préemption,
ou si à l'expiration du délai prévu au paragraphe précédant, les offres
d'achat réunies des Parties non cédantes ayant exercé leur droit de
préemption portent sur un nombre de Parts inférieur à la totalité des
Parts Cédées, le Cédant pourra procéder au transfert des Parts Cédées
au profit du Cessionnaire aux conditions notifiées dans la Notification du
Cédant. Si le transfert n'est pas intervenu dans les soixante (60) jours
de l'expiration du délai de préemption visé au paragraphe qui précède,
la procédure définie au présent article devra être à nouveau mise en
œuvre aux conditions ci-dessus avant toute cession.

(5) En cas d'exercice par les Parties non cédantes de leur droit de
préemption sur la totalité des Parts Cédées dans les termes du présent
article, le Cédant devra procéder au transfert des Parts Cédées aux
Parties non cédantes ayant exercé leur droit de préemption, et celles-ci
devront simultanément payer le prix des Parts Cédées au Cédant, dans
un délai de quinze (15) jours à compter de la réception de la dernière

des F au paragraphe (3) du présent article.

39
23.4 Conditions de la Cession :

24.
24.1

24.2

25.

25.1

25.2

25.3

25.4

La cession des Parts d'un Associé à un tiers est soumise, en plus des conditions et
modalités du présent Contrat, à : (i) la conformité de la cession avec les Statuts et (ii)
l'engagement écrit du Cessionnaire d'être tenu par tous les termes, conditions et
engagements du présent Contrat, sous la forme prévue à l'Annexe 2. Une fois ces
conditions satisfaites, le Cédant sera libéré de toute obligation future découlant du
présent Contrat (sous réserve de l'article 21.1(D)). En cas de cession partielle des
Parts d'un Associé, sous réserve des dispositions expresses du présent Contrat, le
cédant et le cessionnaire feront leur affaire de tous les droits prévus au présent
Contrat sans interférer avec le fonctionnement de la Société Commune ou le Projet et
Sans que cela puisse leur octroyer plus de droits que ceux initialement détenus par le
cédant.

Extension du Périmètre

Les Parties déclarent que le présent Contrat pourra également s'étendre sur le
périmètre dénommé « NIZI-BALUMA » (couvert par le Permis d'Exploitation n° 51 10),
une fois que seront levées toutes les contraintes juridiques actuelles autour dudit
périmètre, lesquelles contraintes sont bien connues d'AMANI. SOKIMO s'engage à
déployer des efforts raisonnables pour la levée desdites contraintes juridiques...

En attendant et tenant compte des contraintes juridiques actuelles, les parties
conviennent que la Société Commune mettra à la disposition de SOKIMO, à travers
une société de sous-traitance géologique, certains équipements et matériels
necessaires pour l'exécution des travaux d'Exploration dans le périmètre NIZI-
BALUMA, notamment une sondeuse, un laboratoire d'analyses chimiques et d’autres
matériels de prospection. Il s’agit ici des équipements et matériels de la Société
Commune affectés dans les travaux d'exploration dans la zone du Permis
d'Exploitation n° 5107.

Force Majeure

Si une Partie ne peut exercer ses droits ou exécuter ses obligations en vertu du
présent Contrat en raison d'un cas de force majeure, elle devra en avertir l'autre
Partie dans les meilleurs délais et lui donner les détails et explications justifiant la
réalité dudit cas de force majeure. La Partie affectée prendra toutes les mesures
raisonnables pour remédier au cas de force majeure et informera régulièrement
l'autre Partie des actions qu'elle mène afin de limiter les conséquences de tels
événements.

L'exécution des obligations affectées sera suspendue pendant la durée de la force
majeure et pour une période supplémentaire pour permettre à la Partie affectée,
agissant avec toute la diligence requise, de rétablir la situation qui prévalait avant la
Survenance dudit événement de force majeure.

Toutes les conditions, tous les délais et toutes les dates postérieures à la date de
Survenance du cas de force majeure seront adaptés pour tenir compte de la
prolongation et du retard provoqués par la force majeure.

Le terme « force majeure » tel qu'employé dans le présent Contrat correspond à tout
événement irrésistible, insurmontable et hors du contrôle raisonnable d'une Partie, y
compris sans limitation, les évènements ci-après, mais dans tous les cas, dans la

mesure où les + question empêchent la partie affectée de remplir tout

40
26.
26.1

26.2

26.3

26.4

ou partie de ses obligations au titre du présent Contrat ou occasionnent un retard
important:

(A) tout acte de vandalisme, émeute, violence civile ou activités criminelles ;

(B) toute révolution, invasion ou guerre (déclarée ou non), insurrection,
mouvement populaire, sabotage ou acte d’ennemi public ;

(C) tout fait du prince ;

(D) tout acte d’autorités militaires, policières ou civiles (nationales, locales ou
étrangères) ;

(E) toute restriction majeure de la liberté de mouvement des personnes et des
biens ;

(F) tout retard ou refus de la part d’une autorité dans la délivrance de tout permis,
autorisation ou autre décision nécessaire à une Partie ou à la Société
Commune pour exercer ses droits ou accomplir ses obligations au titre du
présent Contrat pour autant que ce refus ou ce retard dépasse les délais
légaux et ne soit pas dû au non respect des conditions légales ;

(G) toute interruption des sources habituelles de fourniture de main d'œuvre,
matériaux, carburants, transports, électricité, eau et autres ressources ou
utilités nécessaires ;

(H) tout conflit de travail, grève ou autre action sociale ;
() toute intervention excessive des éléments naturels : et

(Q) tout trouble, de quelque nature que ce soit, par des mineurs artisanaux
affectant de manière significative le bon déroulement des Activités.

Pratiques anti-corruption

Chacune des Parties se conformera aux lois et règlements anti-corruption en vigueur
dans le pays du siège social de chacune d'elles qui pourraient s'appliquer au Projet
commun ou à l'une des Parties en raison de ses activités dans le cadre du Projet.

Sans préjudice de ce qui précède, chacune des Parties s'engage à ne payer,
remettre ou recevoir et à n’autoriser le paiement, la remise ou la réception d'aucune
Somme où valeur, directement ou indirectement, à toute personne physique ou
morale, de droit public ou privé, ou à un intermédiaire, en vue d'obtenir illégalement
de toute personne qu'il favorise la réalisation du Projet commun ou les intérêts de
l'une des Parties.

Chacune des Parties déclare n'avoir réalisé ou omis de réaliser une quelconque
action préalable à la conclusion du présent Contrat qui serait contraire aux
engagements souscrits au titre du présent article.

Les Parties s'engagent à faire en sorte que la Société Commune respecte les
dispositions du présent arti

a1
27.
27.1

27.2

28.
28.1

28.2

29.

30.
30.1

30.2

31.
31.1
31.2

Cessibilité

Le présent Contrat sera opposable et bénéficiera aux ayants droit et cessionnaires
autorisés de chacune des Parties.

Aucune des Parties ne peut, sans l'accord écrit des autres Parties, céder ou
transférer l’un quelconque de ses droits ou obligations en vertu du présent Contrat,
sauf dans le cadre d'un transfert de Parts conformément au présent Contrat et aux
Statuts.

Incohérence

En cas de conflit ou d'inconsistance entre les dispositions du présent Contrat et les
Statuts, les dispositions du présent Contrat prévaudront entre les Parties sous
réserve que la disposition concernée soit conforme aux dispositions légales en
vigueur. Chaque Associé consent à faire le nécessaire pour que les Statuts soient
modifiés afin d'éliminer toute incohérence et ce, au profit des dispositions du présent
Contrat.

Le présent Contrat est établi en langue française. Si le présent Contrat est traduit en
toute langue autre que le français, la version française fera foi et prévaudra en cas
d'incompatibilité.

Clauses entachées de nullité

S'il est établi, à tout moment qu'une disposition du présent Contrat est nulle pour
quelque raison que ce soit, cette disposition sera considérée comme entièrement
Séparable et distincte des dispositions restantes du présent Contrat qui resteront en
vigueur, et les Parties s'efforceront de bonne foi de remplacer la disposition litigieuse
par des dispositions valables ayant le même effet que les termes d'origine.

Durée

Sauf en cas de résiliation conformément à l'article 28 ci-dessous, le présent Contrat
est conclu pour une durée déterminée correspondant à la validité des Permis
d'Exploitation, y compris tout renouvellement et extension.

Le présent Contrat deviendra automatiquement caduc en cas de transfert par une
Partie de la totalité de ses Parts à l'autre Partie.

Résiliation
Les Parties peuvent à tout moment résilier le présent Contrat par accord écrit.

Dans le cas où AMANI ou la Société Commune (la « Partie défaillante ») est : (a) en
défaut manifeste dans l'exécution de ses obligations découlant du présent Contrat,
(b) en défaut du paiement de touts droits superficiaires, redevances ou autres
montants dus au titre du Code Minier ou du Règlement Minier en rapport avec les
Permis d'Exploitation sauf et aussi longtemps qu'un tel défaut de paiement est
contesté de bonne foi par AMANI ou la Société Commune, (c) dans une situation où
une procédure formelle d'insolvabilté ou de failite à l'encontre de la Société
Commune a commencé sauf et aussi longtemps qu'une telle procédure est contestée
de bonne foi par AMANI ou la Société Commune, ou (d) fait l'objet de procédures
initiées par un tiers (autre que SOKIMO) pour saisir les Permis d'Exploitation sauf et
aussi longtemps que de tallbs procédures sont contestées de bonne foi par AMANI

CP
31.3

31.4

28.5

32.

33.

34.

35.

ou la Société Commune, SOKIMO pourra notifier une mise en demeure à la Partie
défaillante.

Dans le cas où SOKIMO est en défaut manifeste dans l'exécution de ses obligations
découlant du présent Contrat, AMANI pourra notifier une mise en demeure à
SOKIMO.

Dans le cas où la Partie défaillante n'a pas remédié à son défaut (ou n’a pas remédié
ou ne s’est pas opposée à la situation visée par les paragraphes (c) ou (d)) dans les
cent quatre-vingt (180) jours de la réception de ladite mise en demeure, la Partie non-
defaillante pourra résilier le présent Contrat moyennant un préavis écrit de cinq (5)
jours ouvrables. Si le présent Contrat est résilié pour cause de violation des
obligations découlant du présent Contrat, la Partie défaillante s'oblige à titre de rachat
d'offrir à la Partie non-défaillante la vente de ses Actions dans la Société Commune.
Le prix dû pour les Actions de la Partie défaillante sera de 75% de la valeur
marchande de ces Actions. Sauf accord express des Parties, la valeur marchande
des Actions sera déterminée par voie d'arbitrage conformément aux dispositions de
l'article 36.

AMANI aura à sa convenance le droit de résilier le présent Contrat moyennant le
respect d'un préavis de cent quatre-vingt (180) jours, si AMANI devait conclure de
bonne foi à l'impossibilité économique de poursuivre les Activités de la Société
Commune, en raison des conditions actuelles de l'exploitation minière ou de la
commercialisation. Dans ce cas, les Parties prendront toutes les mesures
nécessaires pour la liquidation de la Société Commune et la distribution des actifs
aux actionnaires, sous réserve des dispositions du paragraphe 8.12.

Modification et renonciation

Toute modification du présent Contrat ne sera valable qu'une fois constatée dans un
avenant ou autre document écrit et signé par toutes les Parties. Une renonciation par
une Partie à une quelconque stipulation du présent Contrat ne sera effective qu'après
une déclaration écrite et signée de cette Partie.

Accord intégral

Le présent Contrat représente l'accord intégral des Parties concernant son objet. II
remplace tout accord ou convention antérieur entre les Parties, écrit ou oral,
concernant son objet.

Autres garanties

Chaque Partie s'engage, à tout moment, à la demande de l'autre Partie, à réaliser
tout acte, signer et remettre tout document ou accord, voter toute décision dans le
cadre de la Société Commune ou ailleurs qui s'avérerait raisonnablement nécessaire
pour la bonne exécution du présent Contrat.

Droit Applicable

La validité, l'interprétation et l'exécution du présent Contrat sont régies par le droit de
la RDC, tel que modifié le cas échéant, y compris le droit de l'OHADA tel

qu'applicable en RDC Ÿ fois achevé le x d'adhésion de la RDC à l'OHADA.
4

3
36.
36.1

36.2

37.
37.1

37.2

37.3

38.
38.1

38.2
38.3

38.4

38.5

Dispositions de blocage

En cas de litige ou de désaccord entre les Parties relativement au présent Contrat ou
relatif à une violation de celui-ci, y compris éventuellement un blocage du Projet dû
au refus de SOKIMO d'approuver une Décision soumise à la minorité de blocage, les
Parties conviennent, avant le commencement de toute procédure d'arbitrage, et sauf
en cas d'urgence, de se rencontrer pour essayer de parvenir à un règlement amiable.

À cette fin, les directions générales des Parties (ou leurs délégués) se rencontreront
dans les quinze (15) Jours Ouvrables suivant la réception d'une notification de
différend envoyée conformément à l'article 38 par la Partie la plus diligente à l'autre
Partie. Si le litige ou le désaccord n'est pas réglé par écrit par la totalité des Parties
impliquées dans les trente (30) jours suivant la réception de cette notification, le
différend pourra être tranché par expertise conformément à l'article 36 ou arbitrage
conformément à l'article 36 du présent Contrat.

Expertise

En cas de différend de nature technique ou financière, les Parties pourront convenir,
plutôt que de soumettre le différend à l'arbitrage tel que prévu par l’article 36, de
Soumettre ce différend à une procédure d'expertise administrée conformément au
Règlement d'expertise de la Chambre de commerce internationale. Les constatations
et avis de l'expert auront un effet obligatoire pour les Parties. Afin d'écarter toute
incertitude, toutes les Parties devront convenir de telle procédure d'expertise plutôt
que de la procédure arbitrale.

Le siège de l'expertise sera à Paris, en France.

La langue de la procédure d'expertise sera le français. Les constatations, avis et le
rapport d'expert seront rédigés en français. Les documents échangés par les Parties
seront rédigés en français. Les pièces seront communiquées dans leur langue
d'origine, accompagnées d'une traduction française.

Arbitrage

Les Parties conviennent que tous différends découlant du présent Contrat ou en
relation avec celui-ci seront tranchés définitivement suivant le Règlement d'arbitrage
de la Chambre de commerce internationale par trois arbitres nommés conformément
à ce Règlement.

Le siège du tribunal arbitral sera à Paris, en France.

Aux fins de trancher les points du litige soumis par les Parties, le tribunal arbitral se
réfèrera au droit applicable prévu par le présent Contrat et, en cas de vide juridique,
aux principes généraux du droit international.

La langue de la procédure d'arbitrage sera le français. La sentence sera rédigée en
français. Les documents et mémoires échangés par les Parties seront rédigés en
français. Les pièces seront communiquées dans leur langue d'origine,
accompagnées d’une traduction française.

À l'instar de la RDC en vertu de l'article 320 du Code Minier, SOKIMO renonce
expressément et irrévocablement au droit de se prévaloir de toute immunité dont elle
pourrait bénéficier, en particulier toute immunité de juridiction, immunité d'exécution

ou immunité diplomatiqui
AA
44
39.
36.1.

36.2.

36.3.

40.

Généralités
Originaux : Le présent Contrat d'Association est établi en six (6) originaux.

Engagements complémentaires : Les Parties s'engagent, à tout moment, à tout faire
pour exécuter le présent Contrat d'Association, à effectuer toutes les démarches,
prendre toutes les mesures pour arriver au but poursuivi, pour autant que la
réalisation de ces Parts et de ces mesures et démarches leur soient possibles,
qu'elles soient nécessaires ou accessoires à la prise d'effet ou au maintien des
dispositions, conditions et à la teneur du présent Contrat d'Association et au surplus,
à agir de bonne foi les unes envers les autres et à coopérer au plus haut point.

Clause d'équité: Au cas où des événements non prévus par les Parties ou
imprévisibles pour les Parties, lors de la conclusion du Contrat, surviendraient dans
l'exécution ou la mise en application des termes et conditions du Contrat et
entraîneraient la rupture de l'équilibre économique et une situation de non-profitabilité
pour l'une des Parties, cette Partie pourra demander la réadaptation du Contrat.

Ladite Partie aura l'obligation d'en aviser les autres Parties endéans un délai de
soixante (60) Jours Ouvrables à dater du moment où elle a pris connaissance de
l'événement en décrivant celui-ci avec précision et en expliquant pourquoi il entre
dans les dispositions du présent article. Elle communiquera sans délai aux autres
Parties tous les éléments d'appréciation dont elle dispose.

La survenance de l'événement justifiant la demande de réadaptation du Contrat ne
dispense en aucun cas la Partie qui s'en prévaut de poursuivre l'exécution de ses
obligations ni n’entraîne une suspension de celles-ci.

Les Parties se concerteront immédiatement pour apporter au Contrat, en bonne foi et
en équité, les adaptations nécessaires compte tenu tant des circonstances nouvelles
que des risques et charges que les Parties devaient en toute hypothèse assumer.
Ces négociations seront poursuivies pendant un délai maximum de trois (3) mois à
dater de la notification adressée par une Partie aux autres de les entreprendre, sauf
accord différent des Parties. L'exécution du Contrat sera poursuivie pendant ces
négociations. Si les négociations n'aboutissent pas dans ce délai, la Partie qui
invoque le bénéfice du présent article pourra demander l'application de la procédure
d'arbitrage décrite à l’article 36 ci-dessus. Pour l'interpretation et l’ application de la
présente clause, les arbitres statueront en amiables conciliateurs .

Notifications

Adresses pour les notifications : Toutes les notifications à réaliser en vertu du Contrat
d'Association se feront par écrit et seront adressées aux Parties et à la Société Commune
respectivement aux adresses suivantes :

Pour SOKIMO : SOCIETE MINIERE DE KILO-MOTO

A l'attention de l’Administrateur-Directeur Général
15, avenue des Sénégalais

KINSHASA/GOMBE

B.P. 8498 KINSHASA I

E-mail : kilomoto okimo@yahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGO

45
Pour AMANI: AMANI CONSULTING SPRL
A l'attention du Directeur Général
183, avenue KALEMBELEMBE
KINSHASAILINGWALA
E-mail : cmaohuai@sina.com
REPUBLIQUE DEMOCRATIQUE DU CONGO

Exigences requises pour une notification : Toute notification sera considérée comme
ayant été donnée aux autres Parties si elle est remise en personne à un préposé désigné à
cet effet par la Partie à laquelle la notification est adressée ou si elle est envoyée par courrier
recommandé, tous frais prépayés, avec accusé de réception, et adressée selon les
modalités ici expliquées, ou si elle est envoyée par fax à un représentant autorisé, avec
accusé de réception prouvant la transmission. Si possible, une copie de la notification
envoyée par lettre recommandée est envoyée en même temps au destinataire par fax ou par
email.

Date de la notification : La notification sera considérée comme réalisée au moment de la
remise en mains propres ou dans le cas d'envoi par la poste, à la date mentionnée sur

l'accusé de réception ou, dans le cas d'envoi par fax ou par email, à la date du fax ou de
l'email.
Changement d’adresse : Chacune des Parties peut, à tout moment, changer l'adresse à

laquelle les notifications ou communications doivent lui être envoyées en avertissant par écrit
les autres Parties.

41. Entrée en vigueur
La Contrat entrera en vigueur à la date de sa signature par les deux Parties.
40. Mandat

Tous pouvoirs sont donnés au porteur d'un ou plusieurs originaux du Contrat, aux fins de
procéder à l’authentification du présent Contrat par le Notaire territorialement compétent.

En foi de quoi, les Parties ont signé le présent Contrat à Kinshasa, le 03 janvier 2012.

POUR LA SOCIETE MINIERE DE KILO-MOTO

Yvon NSUKA ZI KABWIKU
Président a.i du Conseil d'Administration Administrateur Directeur Général a.i

POUR AMANI CONSULTING SPRL

LL TE,

CONG MAOHUAI
Directeur Général

46
